         Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 1 of 30
                                                                                1919 Pennsylvania Avenue NW
                                                                                Suite 800
                                                                                Washington, DC 20006-3401

                                                                                Robert Corn-Revere
                                                                                202.973.4225 tel
                                                                                202.973.4499 fax
                                                                                bobcornrevere@dwt.com




September 13, 2019

By ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    PEN American Cntr., Inc. v. Trump, 18 Civ. 9433 (LGS)
       PLAINTIFF’S FOURTH NOTICE OF SUPPLEMENTAL AUTHORITY

Dear Judge Schofield,

Plaintiff submits as supplemental authority in the above-captioned matter, with respect to Defen-
dant’s Motion to Dismiss (ECF 45) and Plaintiff’s Opposition thereto (48), the Second Circuit’s
decision in Citizens for Responsibility and Ethics in Washington v. Trump, 2019 WL 4383205 (2d
Cir. Sept. 13, 2019) (“CREW”) (copy attached). In CREW, the Second Circuit vacated a decision
of this court dismissing plaintiffs’ Emoluments Clause claims for lack of standing, ripeness, and
justiciability. Defendant cited the now-vacated district court CREW decision in the Motion to
Dismiss at pp.16-17 and in the supporting Reply at p.5; Plaintiff discussed the case, noting that it
did not support Defendant’s position, and had been appealed, at pp.20-21 of the Opposition.

In CREW, the Second Circuit held the appealing plaintiffs had standing to challenge the President’s
asserted violation of the Emoluments Clause, by sufficiently alleging injury-in-fact, traceability,
and redressability. 2019 WL 4383205, at *5-18. It vacated the decision below on grounds that
(among others) the district court erred by “effectively requir[ing] plaintiffs to prove, pre-discovery,
the facts necessary to win at trial.” Id. at *6. With respect to redressability in particular, the
Second Circuit held that “[w]here the injury alleged is caused by [alleged] illegal conduct, in many
instances (at least where continuation of the … conduct will continue to cause harm), the cessation
of the illegal conduct will be likely to at least diminish further instance of the injury.” Id. at * 8
Where plaintiffs “successfully allege[] a plausible likelihood that President Trump’s conduct
caused their injuries, and the injury is ongoing, it logically follows that relief would redress their
injury—at least to some extent, which is all that Article III requires.” Id. The Second Circuit also
rejected attempts to “deny that any injunctive relief can be fashioned that would help,” as even “a
remedy that will not by itself reverse the alleged injury would still satisfy the redressability
requirement if it reduced th[e] injury to some extent,” especially where “[i]njunctive relief could
         Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 2 of 30

The Honorable Lorna G. Schofield
September 13, 2019
Page 2


be fashioned along many different lines” to provide a remedy. Id. at *12 (internal quotation marks
and brackets omitted; brackets supplied).

The Second Circuit disagreed with the Fourth Circuit’s July 10, 2019 decision in In re Trump, 928
F.3d 360 (4th Cir. 2019), which was the subject of Defendant’s July 12, 2019 notice of supple-
mental authority here. Among other things, it rejected the Fourth Circuit’s holding on traceability
that the Emoluments Clause claims in the respective cases were based on “speculation,” because
the fact “[t]hat Plaintiffs’ theory of harm results from decisions of third parties does not preclude
finding the cognizable link between the challenged action and the alleged harm that Article III
requires.” Id. at *11.

The holdings above are relevant to issues discussed throughout § II of Plaintiff’s Opposition to
Motion to Dismiss.

                                              Respectfully submitted,




                                              Robert Corn-Revere
                                              DAVIS WRIGHT TREMAINE LLP
                                              1919 Pennsylvania Avenue, NW
                                              Suite 800
                                              Washington, DC 20006
                                              Ph: 202-973-4200; Fax: 202-973-4499
                                              bobcornrevere@dwt.com

cc: All Counsel of Record via ECF
               Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 3 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205




                2019 WL 4383205
  Only the Westlaw citation is currently available.               LEVAL, Circuit Judge:
  United States Court of Appeals, Second Circuit.

     Citizens for Responsibility and Ethics in                    *1 Plaintiffs—Eric Goode, a restaurateur and hotelier, and
   Washington, Restaurant Opportunities Centers                   Restaurant Opportunities Center United (“ROC”), a non-
    United, Inc., Jill Phaneuf, and Eric Goode,                   partisan, member-based organization of restaurants and
               Plaintiffs-Appellants,                             restaurant workers—appeal from the judgment of the
                          v.                                      United States District Court for the Southern District of
    Donald J. Trump, in his official capacity as                  New York (Daniels, J.) dismissing their complaint against
    President of the United States of America,                    Defendant Donald J. Trump, the President of the United
               Defendant-Appellee.                                States, for lack of subject matter jurisdiction. The
                                                                  complaint seeks declaratory and injunctive relief for the
                   Docket No. 18-474                              President’s alleged violations of the Domestic and
                           |                                      Foreign Emoluments Clauses of the United States
               Argued: October 30, 2018                           Constitution. The President moved to dismiss for lack of
                           |                                      subject matter jurisdiction pursuant to Federal Rule of
              Decided: September 13, 2019                         Civil Procedure 12(b)(1), arguing that Plaintiffs did not
                                                                  have standing to sue. The district court granted the
                                                                  motion, concluding that Plaintiffs lack Article III
Plaintiffs, who own and operate businesses in the
                                                                  standing, they fall outside the zone of interests of the
hospitality industry, appeal from the dismissal of their
                                                                  Emoluments Clauses, their claims do not present a ripe
lawsuit by the United States District Court for the
                                                                  case or controversy within the meaning of Article III, and
Southern District of New York (George B. Daniels, J.).
                                                                  their suit is barred by the political question doctrine. For
The district court dismissed Plaintiffs’ suit on the grounds
                                                                  the reasons below, we vacate the judgment and remand
that Plaintiffs lack Article III standing, they fall outside
                                                                  for further proceedings.
the zone of interests of the Emoluments Clauses, their
claims do not present a ripe case or controversy within the
meaning of Article III, and the case presents a non-
justiciable “political question.”

VACATED AND REMANDED.
                                                                                      A. BACKGROUND
Attorneys and Law Firms
                                                                  Plaintiffs are in the hospitality industry.1 Plaintiff Goode
DEEPAK GUPTA, Gupta Wessler PLLC, Washington,                     owns high-end hotels, restaurants, and event spaces in the
D.C. (Jonathan E. Taylor, Joshua Matz, and Daniel                 New York City area. Plaintiff ROC counts among its
Townsend, Gupta Wessler PLLC, Washington, D.C.;                   members over 200 establishments, including high-end
Joseph M. Sellers, Daniel A. Small, Cohen Milstein                restaurants and event spaces in New York City and
Sellers & Toll PLLC, Washington, D.C.; Norman L.                  Washington, D.C. The Plaintiff establishments cater to
Eisen, Stuart C. McPhail, Adam J. Rappaport, Citizens for         foreign and domestic government clientele, and allege
Responsibility and Ethics in Washington, Washington,              that they are direct competitors of hospitality properties
D.C.; Laurence H. Tribe, Harvard Law School,                      owned by the President in Washington D.C. and New
Cambridge, MA, on the brief), for Plaintiffs-Appellants.          York City.
                                                                  1      In proceedings before the district court, plaintiffs
HASHIM M. MOOPPAN, Department of Justice,
Washington, D.C., (Chad A. Readler, Michael S. Raab,                     included Jill Phaneuf, who worked in the hospitality
                                                                         industry, and Citizens for Responsibility and Ethics in
Megan Barbero, Department of Justice, Washington,
                                                                         Washington (CREW), a non-profit government
D.C., on the brief), for Defendant-Appellee.                             watchdog. In Plaintiffs’ appellate briefing, CREW
                                                                         notified the court it is “no longer appealing the district
Before: JOHN M. WALKER, PIERRE N. LEVAL,                                 court’s judgment” that CREW lacks standing.
CHRISTOPHER F. DRONEY, Circuit Judges.                                   Additionally, Phaneuf left the job wherein she allegedly
                                                                         competed with Defendant’s businesses for diplomatic
Opinion
               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1
               Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 4 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205


       clientele, and Plaintiffs acknowledge that she “no         of allegations.
       longer has Article III standing to pursue her claims,
       which sought only prospective relief.”                     First, Plaintiffs allege that they directly compete with the
                                                                  President’s establishments for foreign, state, and federal
                                                                  government clientele. Second Amended Complaint (the
The complaint alleges that President Trump, operating             “Complaint”) ¶¶ 13-20. Plaintiffs support this allegation
through corporations, limited-liability companies, limited        with extensive declarations from hospitality industry
partnerships, and other business structures, is effectively       experts.5 Rachel Roginsky, a hospitality consultant and
the sole owner of restaurants, hotels, and event spaces,          professor at the Boston University School of Hospitality
which are patronized by foreign and domestic government           Administration, asserts that certain of Goode’s hotels and
clientele. The President has announced that, since                one ROC member’s hotel-restaurant are “[p]rimary
assuming office, he has turned over day-to-day                    competitors” with Trump SoHo and Trump International
management of his business empire to his children and             New York because they “market to and attract customers
established a trust to hold his business assets.2 However,        from essentially the same pool” given their “similar ...
he maintains sole ownership, receives business updates at         location, facilities, services, amenities, class, image, and
least quarterly,3 and has the ability to obtain distributions     price.” Roginsky Decl. ¶¶ 14-17. Dr. Christopher Muller,
from the trust at any time.4 The facts alleged by Plaintiffs,     former Dean of the Boston University School of
together with those acknowledged by the President,                Hospitality Administration, identifies numerous of
support the inference that the revenues of the Trump              Plaintiffs’ restaurants in the New York and Washington,
establishments are substantially (or are convertible into)        D.C. areas that he asserts are “comparable” to various
personal revenues of the President.                               Trump establishments because they are within the same
                                                                  market “segment” and therefore directly compete with
2      Donald Trump’s News Conference: Full Transcript and        one another. Muller Decl. ¶¶ 24-29, 50-56, 67-75.
       Video,      N.Y.    Times   (Jan.    11,     2017),
                                                                  Collectively, the two declarations identify more than a
       http://nyti.ms/2jG86w8.
                                                                  dozen of Plaintiffs’ establishments, which, according to
                                                                  Roginsky and Muller, compete directly with roughly half
                                                                  a dozen Trump establishments over the same customer
3      Jennifer Calfas, Eric Trump Says He’ll Give the            base, including foreign and domestic government
       President Quarterly Updates on Business Empire,            customers. Owners of these establishments also submitted
       Fortune (March 24, 2017), http://for.tn/2n2MRXa.           declarations attesting that their restaurants and hotels are
                                                                  frequented by foreign, state, and federal officials and that
                                                                  they compete directly with Trump establishments over
4                                                                 this customer base. Goode Decl. ¶¶ 4, 23-24, 34, 36, 47-
       Derek Kravitz & Al Shaw, Trump Lawyer Confirms
       President Can Pull Money From His Businesses               50; Colicchio Decl. ¶¶ 13-14, 20-21, 28-29. Plaintiffs’
       Whenever He Wants, ProPublica (April 4, 2017, 5:53         declarations include evidence of loss of government
       PM), http://bit.ly/2o1OM1C.                                patronage from Plaintiffs’ establishments after the
                                                                  presidential election. ROC alleges that its restaurant and
                                                                  restaurant-employee members have suffered injury due to
                                                                  “lost business, wages, and tips.” Complaint ¶ 13.
                                                                  Specifically, James Mallios, managing partner at ROC-
                                                                  member restaurant Amali, testifies that Amali regularly
                                                                  hosts dinners and events for government officials,
   i. Plaintiffs’ Allegations                                     including foreign leaders, Mallios Decl. ¶¶ 9, 20, 24-27,
*2 Stated generally, Plaintiffs allege that they have been        and that its tax-exempt sales declined after November
and will be injured because foreign and domestic                  2016, reflecting a decline in government business. Id. ¶
government entities that patronize Washington, D.C. and           28.
New York hotels, restaurants, and event spaces patronize          5      Where, as here, a defendant makes a “fact-based”
Trump establishments (in preference to Plaintiffs’                       12(b)(1) motion to dismiss by “proffering evidence
establishments) in the hope of enriching the President and               beyond the Pleading,” the plaintiff may “need to come
earning a reward from him through official Presidential                  forward with evidence of [its] own to controvert that
action favorable to their governments, and that such                     presented by defendant[.]” Carter v. HealthPort Techs.,
enrichment of the President by foreign and domestic                      LLC, 822 F.3d 47, 57 (2d Cir. 2016) (citing Exch. Nat’l
                                                                         Bank of Chi. v. Touche Ross & Co., 544 F.2d 1126,
government entities violates the Foreign and Domestic
                                                                         1131 (2d Cir. 1976)). The President’s motion to dismiss
Emoluments Clauses. There are three principal categories                 challenged not only the facial sufficiency of the

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           2
                Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 5 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205


       complaint, but also the factual assertion that Plaintiffs’   without the Consent of the Congress, accept of any
       restaurants    directly    compete       with     Trump      present, Emolument, Office, or Title, of any kind
       establishments. Thus, we consider not only the               whatever, from any King, Prince, or foreign State.” U.S.
       allegations in the complaint but also the expert             Const., Art. I, § 9, Cl. 8. Congress has not consented to
       affidavits submitted in response to Defendant’s fact-        Defendant’s receipt of the emoluments at issue here.
       based motion to dismiss.                                     Complaint ¶ 2. The Domestic Emoluments Clause
                                                                    provides: “The President shall, at stated Times, receive
                                                                    for his Services, a Compensation, which shall neither be
*3 Second, the Complaint cites statements by the                    increased nor diminished during the Period for which he
President implicitly soliciting the patronage of                    shall have been elected, and he shall not receive within
government officials and apparently acknowledging that,             that Period any other Emolument from the United States,
in making governmental decisions, he favors governments             or any of them.” U.S. Const., Art. II, § 1, Cl. 7.
that patronize his businesses. See, e.g., Complaint ¶ 96
(“Trump said [of the Saudis, in the context of discussing           The Complaint seeks both declaratory and injunctive
trade negotiations], ‘... They spend $40 million, $50               relief. It seeks a declaration, inter alia, that, in these
million. Am I supposed to dislike them? I like them very            circumstances, the patronage of foreign and domestic
much.’ ”); id. ¶ 52 (responding to a question about the             government entities of the President’s establishments
U.S.’s dispute with China over the South China Sea, “I do           violates the Foreign and Domestic Emoluments Clauses.
deals with [China] all the time. [China’s largest bank] is a        Complaint ¶ 20. As to injunctive relief, the Complaint
tenant of mine ...”). The Complaint alleges that Trump              asks the court to “enjoin[ ] Defendant from violating both
businesses began investing in attracting foreign                    Emoluments Clauses” and to “requir[e] Defendant to
government business after the election, id. ¶¶ 60-63, and           release financial records sufficient to confirm that
further that these efforts have succeeded in attracting             Defendant is not engaging in any further transactions that
post-election patronage from foreign governments. Id. ¶¶            would violate either Emoluments Clause.” Id.
64–87.

Third, Plaintiffs allege that foreign governments have
taken note of, and been influenced by, the message that
enriching the President by giving patronage to his
establishments earns his favor. Plaintiffs point to                    ii. Defendant’s Motion to Dismiss
statements by foreign government officials quoted in                The President moved to dismiss the Complaint, arguing
newspaper articles, including one “Middle Eastern                   that Plaintiffs lacked Article III standing and fell outside
diplomat” who said, “Believe me, all the delegations will           the zone of interests of the Emoluments Clauses. As to
go [to Trump establishments].” Id. ¶ 62 (quoting Jonathan           standing, the President argued that Plaintiffs’ “allegations
O’Connell & Mary Jordan, For foreign diplomats, Trump               of future injuries are premised upon a speculative chain of
hotel is place to be, WASH. POST (Nov. 18, 2016),                   possibilities, including the decisions of third parties [i.e.,
http://wapo.st/2oPYggX). Another diplomat reportedly                prospective government customers] not before the Court.”
stated, “Why wouldn’t I stay at his hotel blocks from the           Defendant’s Memorandum of Law in Support of the
White House[?] ... Isn’t it rude to come to his city and            Motion to Dismiss, at 18-19. With respect to the specific
say, ‘I am staying at your competitor?’ ” Id. Plaintiffs also       evidence of lost government patronage, the President
allege that foreign government official patronage of                argued that the declarations do not “show that the decline
Trump establishments has increased since the President              was attributable to” government customers choosing
was elected. Id. ¶¶ 56, 60, 64, 68, 72, 79, 82. In particular,      Trump establishments, because the decline could have a
Plaintiffs point to one instance in which, shortly after the        different cause. Reply Memorandum of Law in Support of
election, a foreign government switched the venue of an             the Motion to Dismiss, at 6. The President did not contest
event from a competitor to a Trump establishment. Id. ¶             the substance of Plaintiffs’ expert testimony that certain
74.                                                                 of Plaintiffs’ establishments compete directly with Trump
                                                                    establishments. As to the zone of interests, President
The Complaint asserts that the President’s receipt of the           Trump argued that because the Clauses were “intended to
revenues he derives from the patronage of foreign and               guard against the corruption of and foreign influence on
domestic government entities violates the Foreign and               federal officials and to ensure the independence of the
Domestic Emoluments Clauses. Id. ¶ 1. The Foreign                   President,” Plaintiffs’ alleged injuries “bear no relation to
Emoluments Clause provides: “[N]o Person holding any                the [Clauses’] core concerns,” and thus Plaintiffs’ claims
Office of Profit or Trust under [the United States], shall,         should be dismissed. Defendant’s Memorandum of Law
                                                                    in Support of the Motion to Dismiss, at 25-26.
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            3
               Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 6 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

                                                                  Emoluments Clauses.
                                                                  6      The district court appeared to mistakenly rely on Justice
                                                                         Scalia’s dissent in Wyoming as if it were a statement by
                                                                         the majority about the proper application of the zone of
                                                                         interests test. See infra n.13.
   iii. District Court Decision
*4 The district court granted the President’s motion to
dismiss for lack of jurisdiction under Rule 12(b)(1).
                                                                  The district court also found that the suit must be
While recognizing that Plaintiffs’ allegations, supported
                                                                  dismissed on two additional grounds, neither of which
by expert declarations, satisfied the injury prong of the
                                                                  was raised by the Defendant’s motion. These were that
Article III standing inquiry, the district court found
                                                                  the case presents a non-justiciable political question and
“Plaintiffs have failed to properly allege that Defendant’s
                                                                  that it is not ripe for adjudication. Id. at 193–95. Neither
actions caused Plaintiffs competitive injury and that such
                                                                  of these grounds is defended by the President on this
an injury is redressable by this Court.” CREW et al. v.
                                                                  appeal.
Trump, 276 F. Supp. 3d 174, 185 (S.D.N.Y. 2017)
(emphasis in original). The district court called it “wholly
speculative” whether any lost business was “fairly
traceable to Defendant’s ‘incentives’ or instead results
from government officials’ independent desire to
patronize Defendant’s businesses.” Id. at 186.
Hypothesizing alternative explanations for Plaintiffs’                                 B. DISCUSSION
injury, the district court opined that “interest in [Trump]
properties” could have “generally increased since he              A suit brought in federal court is “properly dismissed for
became President” or Plaintiffs may “face a tougher               lack of subject matter jurisdiction under Rule 12(b)(1)
competitive market overall.” Id. Given that Plaintiffs            when the district court lacks the statutory or constitutional
failed to rule out these alternative explanations for their       power to adjudicate it.” Makarova v. United States, 201
injury at the pleading stage, the district court concluded        F.3d 110, 113 (2d Cir. 2000). To the extent that a district
the “connection between [ ] Plaintiffs’ alleged injury and        court’s dismissal for lack of subject matter jurisdiction
Defendant’s actions is too tenuous to satisfy Article III’s       was based on the application of a rule of law,7 an
causation requirement.” Id. For the same reasons, the             appellate court construes the allegations of the complaint
district court found the injury was not likely to be              in the light most favorable to Plaintiffs and reviews the
redressed by any relief the district court could offer. Id.       district court’s ruling de novo, meaning that our inquiry
                                                                  focuses on whether the rules of law were correctly
The district court also found that Plaintiffs lacked              applied. We conclude that the district court did not apply
“prudential” standing. Reasoning that standing to sue             the law correctly in finding that it lacked jurisdiction to
under the Emoluments Clauses is limited to those parties          decide the case.
the Clauses were meant to protect, the district court found       7      In some instances, a district court’s dismissal for lack
that Plaintiffs fell outside the “zone of interests” of the              of subject matter jurisdiction under Rule 12(b)(1) is
Clauses. Id. at 187–88. The district court reasoned that                 based in part on factual findings. When such a
“[n]othing in the text or the history of the Emoluments                  dismissal is appealed, we review the relevant factual
Clauses suggests that the Framers intended these                         findings for clear error. See Rent Stabilization Ass’n of
provisions to protect anyone from competition.” Id. at                   City of New York v. Dinkins, 5 F.3d 591, 594 (2d Cir.
187. Rather, the district court found, the Emoluments                    1993). In this case, although the parties presented
Clauses are meant to prevent corruption and foreign                      disputed factual issues to the district court by
                                                                         evidentiary submissions, the court did not purport to
influence, and ensure the President’s independence. Id. at               resolve disputed issues of fact or make factual findings.
188. Contrasting this suit with one brought under the                    Its rulings were based only on the application of rules
“generous review provisions of the [Administrative                       of law. Accordingly, our review is de novo. Id. (“If the
Procedure Act],” the district court stated that the zone of              trial court dismissed on the basis of the complaint alone
interests test “is more strictly applied when a plaintiff is             or the complaint supplemented by undisputed facts
proceeding under a constitutional ... provision.” Id. at 187             evidenced in the record, our standard is de novo
(emphasis in original) (quoting Wyoming v. Oklahoma,                     review[.]”).
502 U.S. 437, 469 (1992) (Scalia, J., dissenting)).6
Because Plaintiffs are not vindicating an interest in
uncorrupted, independent government, the district court
reasoned, they do not have standing to sue under the
               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             4
                Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 7 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

                   i. Article III Standing                        embrace those specific facts that are necessary to support
                                                                  the claim.” Lujan, 504 U.S. at 561 (internal quotation
*5 Plaintiffs contend that the district court interpreted the     marks omitted).
law incorrectly in concluding that they lack standing to
bring this action under Article III of the Constitution.          Plaintiffs’ alleged injury meets the well-established
There are three prongs to the standing inquiry under              Article III threshold for economic competitors who allege
Article III. In order to successfully allege standing to          that, because of unlawful conduct, their rivals enjoy a
bring a suit in federal court, a complaint must plausibly         competitive advantage in the marketplace. To make an
allege the following: first, that the plaintiff has suffered an   adequate allegation of a competitive injury, plaintiffs
“injury in fact,” which the Supreme Court defines as “an          must plausibly allege (1) that an illegal act bestows upon
invasion of a legally protected interest which is (a)             their competitors “some competitive advantage,” Fulani
concrete and particularized; and (b) actual or imminent,          v. League of Women Voters Edu. Fund, 882 F.2d 621, 626
not [merely] conjectural or hypothetical,” Lujan v.               (2d Cir. 1989); and (2) “that [they] personally compete[ ]
Defenders of Wildlife, 504 U.S. 555, 560 (1992) (internal         in the same arena” as the unlawfully benefited competitor.
citations and quotation marks omitted); second, that there        In re United States Catholic Conference, 885 F.2d 1020,
is a “causal connection between the injury and the                1029 (2d Cir. 1989). For standing purposes, it is not
conduct complained of,” which requires the injury to be           necessary to identify specific customers who switched to
“fairly traceable to the challenged action of the defendant,      Plaintiffs’ competitors; rather, competitor standing “relies
and not the result of the independent action of some third        on economic logic to conclude that a plaintiff will likely
party not before the court;” id. (internal quotation marks        suffer an injury-in-fact when the [defendant] acts in a way
and alterations omitted); and third, that it is “likely, as       that increases competition or aids the plaintiff’s
opposed to merely speculative, that the injury will be            competitors.” Canadian Lumber Trade Alliance v. United
redressed by a favorable decision.” Id. (internal quotation       States, 517 F.3d 1319, 1332 (Fed. Cir. 2008); see also
marks omitted). These three components of the Article III         Cooper v. Tex. Alcoholic Beverage Comm’n, 820 F.3d
“case or controversy” requirement are designed to ensure          730, 738 (5th Cir. 2016) (“It is a basic law of economics
that the “plaintiff has alleged such a personal stake in the      that increased competition leads to actual economic
outcome of the controversy as to warrant his invocation of        injury.’’) (internal quotation marks omitted); Sherley v.
federal court jurisdiction and to justify [the] exercise of       Sebelius, 610 F.3d 69, 72 (D.C. Cir. 2010) (“[I]ncreased
the court’s remedial powers on his behalf.” Simon v.              competition almost surely injures a seller in one form or
Eastern Ky. Welfare Rights Org., 426 U.S. 26, 38 (1974)           another[.]”); Kerm Inc. v. FCC, 353 F.3d 57, 60 (D.C.
(internal quotation marks omitted).                               Cir. 2004) (“A party seeking to establish standing on this
                                                                  basis must demonstrate that it is a direct and current
We find that Plaintiffs satisfy all three prongs of Article       competitor whose bottom line may be adversely affected
III standing for the reasons set forth below.                     by the challenged [ ] action.”) (emphasis added) (internal
                                                                  quotation marks omitted).

                                                                  The Complaint sufficiently alleges that Plaintiffs compete
                                                                  directly with Trump establishments and that the
                                                                  President’s allegedly illegal acts favor Plaintiffs’
                                                                  competitors. Specifically, it alleges that Plaintiffs’
                          a. Injury
                                                                  establishments are harmed in their competition with
The requirement that Plaintiffs adequately allege an injury       Trump establishments because, despite being comparable
in fact “serves to distinguish a person with a direct stake       in other relevant respects, the President’s establishments
in the outcome of a litigation—even though small—from             offer government patrons something that Plaintiffs
a person with a mere interest in the problem.” United             cannot: the opportunity, by enriching the President, to
States v. Students Challenging Regulatory Agency                  obtain favorable governmental treatment from the
Procedures (SCRAP), 412 U.S. 669, 690 n.14 (1973)                 President and the Executive branch. It alleges that the
(citing, inter alia, Kenneth C. Davis, Standing: Taxpayers        marketplace is thus skewed in favor of Trump businesses
and Others, 35 U. CHI. L. REV. 601, 613 (1968) (“[A]n             because of his unlawful receipt of payments from
identifiable trifle is enough for standing to fight out a         government patrons. The Complaint, supported by expert
question of principle.”)). Because this appeal arises at the      declarations, alleges that this unlawful market skew has
pleading stage, “general factual allegations of injury            caused Plaintiffs economic harm in the form of lost
resulting from the defendant’s conduct may suffice, for on        patronage from government entities, and that such harm
a motion to dismiss we presume that general allegations           will continue in the future. For competitor standing, that

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        5
                 Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 8 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

is sufficient.                                                    are losing, and will continue to lose, business from
                                                                  government patrons based on the patrons’ belief that they
*6 The President argues that Plaintiffs rely on a                 can obtain official Presidential favor by spending their
“boundless theory of standing” that the Supreme Court             money in a manner that enriches the President.
has rejected because it would find the Article III injury
prong satisfied “whenever a competitor benefits from              We conclude that Plaintiffs have satisfied the Article III
something allegedly unlawful ....” Already, LLC v. Nike,          requirement of alleging an injury in fact.
Inc., 568 U.S. 85, 99 (2013). He argues that Plaintiffs’
theory of injury is over-broad because it would “apply the
presumption [of harm to competitors] whenever a party
acts illegally and thereby distorts competition or the
defendant’s unlawful conduct confers a benefit on a
plaintiff’s competitor.” Appellee’s Br. at 31 (emphasis in
original) (citing Already, 568 U.S. at 99). The Defendant,                               b. Causation
however, both mischaracterizes Plaintiffs’ argument and
                                                                  Plaintiffs also adequately allege that their injury is fairly
misses the mark in analogizing the theory of injury in this
                                                                  traceable to the challenged conduct of the Defendant. To
case to the one the Supreme Court rejected in Already.
                                                                  satisfy the “traceability” or “causation” prong of the
                                                                  Article III standing test, allegations must provide more
Plaintiffs do not argue that they are injured merely
                                                                  than “unadorned speculation” to “connect their injury to
because a competitor benefits; rather, Plaintiffs allege that
                                                                  the challenged actions.” Simon, 426 U.S. at 44–45. This,
in competing over the exact same customer base, Trump
                                                                  however, does not require ruling out all possible
establishments secure an unlawful advantage because
                                                                  alternative explanations of a plaintiff’s injury. The
giving patronage to Trump establishments offers, in
                                                                  allegations of fact must plausibly support a “substantial
addition to comparable services, the potential, by
                                                                  likelihood” that the plaintiff’s injury was the consequence
enriching the President, of securing his favor in
                                                                  of the defendant’s allegedly unlawful actions (and that
governmental decisions. This unlawful market skew
                                                                  prospective relief could mitigate the harm).Id. at 45.
directly affects Plaintiffs’ revenue and profits: Every
dollar of government patronage drawn to Trump
                                                                  The district court demanded too much at the pleading
establishments by the hope of currying favor with the
                                                                  stage by requiring allegations that dispel alternative
President is a lost dollar of revenue that might otherwise
                                                                  possible explanations for Plaintiffs’ injury. The district
have gone to Plaintiffs.
                                                                  court identified various alternative theories that could
                                                                  explain a decline in Plaintiffs’ business: a “general[ ]
These facts have little in common with Already. In
                                                                  increase[ ]” of “interest in [Trump] properties ... since he
Already, the Supreme Court considered whether Already,
                                                                  became President,” CREW, 276 F. Supp. 3d at 186; the
LLC could challenge the validity of Nike’s “Air Force 1”
                                                                  possibility that Trump establishments provide better
trademark despite the fact that Nike had issued a covenant
                                                                  “service, quality, location, price and other factors related
that it would refrain from making any claims against
                                                                  to individual preference,” id.; or “an increase in
Already based on the Air Force 1 trademark, and despite
                                                                  competition in their respective markets for business from
the fact that Already did not plan to sell any product that
                                                                  all types of customers[.]” Id. The district court found
“would arguably infringe Nike’s trademark yet fall
                                                                  Plaintiffs’ pleadings inadequate because they failed to
outside the scope of the covenant.” 568 U.S. at 95. The
                                                                  dispel these alternative explanations. In so doing, the
Court clarified that it was insufficient for standing
                                                                  district court effectively required plaintiffs to prove, pre-
purposes for Already to claim that any gain to Nike was
                                                                  discovery, the facts necessary to win at trial. This was
Already’s loss; rather, Already had to show “an injury
                                                                  error. See Lujan, 504 U.S. at 561 (explaining that less is
more particularized and more concrete than the mere
                                                                  required to support standing at the pleading stage
assertion that something unlawful benefited [its]
                                                                  compared to “successive stages of the litigation,” when
competitor.” Id. Because Already did not face any
                                                                  the burden increases). Under the standard applied by the
liability for past conduct arguably infringing the Air Force
                                                                  district court, it would be virtually impossible to plead a
1 trademark, and because Already had not plausibly
                                                                  competitive injury, because a defendant would defeat
alleged any other way in which the trademark’s continued
                                                                  standing merely by pointing to the possibility that
validity injured Already, Already lacked an Article III
                                                                  customers’ preference for defendant’s products or
injury. Here, by contrast, the nature of the injury from the
                                                                  services was attributable to something other than the
allegedly unlawful conduct is clear and concrete: The
                                                                  defendant’s illegal conduct.8
Complaint plainly asserts that the Plaintiff establishments

                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        6
                 Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 9 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

8       We also note that there is no logic to the district court’s   relief that would have redressed that injury”) (emphasis
        proposition that, because some government patrons             added).
        might be drawn to Trump establishments by curiosity,
        this means that none of them patronize his                    The Supreme Court has repeatedly upheld the standing of
        establishments in the hope of currying the President’s        a plaintiff-competitor who alleges a competitive injury
        favor by enriching him. In the course of a year, there        caused by a defendant’s unlawful conduct that skewed the
        are thousands of instances in which government                market in another competitor’s favor, notwithstanding
        representatives patronize hotels and restaurants in New       other possible, or even likely, causes for the benefit going
        York and Washington. Undoubtedly there are many
        factors that will influence their selections. The
                                                                      to the plaintiff’s competition. The Supreme Court has
        likelihood that some choices of government                    explained that when, among competitors, an allegedly
        representatives will be influenced by other factors such      illegal “barrier [ ] makes it more difficult for members of
        as general curiosity in no way undermines Plaintiffs’         one group to obtain a benefit than it is for members of
        altogether plausible allegation of a substantial              another group, a member of the former group seeking to
        likelihood that, in some significant number of                challenge the barrier need not allege that he would have
        instances, government officials will choose Trump             obtained the benefit but for the barrier in order to
        hotels and restaurants in the hope that spending their        establish standing.” Northeastern Fla. Chapter of
        dollars at Trump establishments will influence the
                                                                      Associated Gen. Contractors of Am. v. City of
        President in their favor in governmental decisions.
                                                                      Jacksonville, Fla., 508 U.S. 656, 666 (1993) (emphasis
                                                                      added); see also id. (explaining that an economic
                                                                      competitor meets the standing requirement by plausibly
*7 Our precedents, and those of the Supreme Court, make               alleging “the inability to compete on an equal footing”
clear that Plaintiffs’ allegations are sufficient to plausibly        without needing to allege the loss of any identifiable piece
assert a substantial likelihood that their injury is the              of business); Regents of Univ. of Cal. v. Bakke, 438 U.S.
consequence of the challenged conduct. In Fulani, we                  265, 281 n.14 (1978) (upholding standing, based on loss
upheld the standing of a fringe, third-party presidential             of chance to compete equally, of white male applicant to
candidate to challenge the continued grant of tax                     program that reserved 16 of 100 spots for minority
exemption by the IRS to the League of Women Voters on                 applicants); Schulz, 44 F.3d at 53 (finding that “under the
the ground that the League had engaged in impermissible               well-established concept of competitors’ standing,” “the
partisan activities by limiting participation in its televised        loss of opportunity to compete equally” is sufficient to
presidential debates to members of the Republican and                 establish standing) (internal citation and quotation marks
Democratic parties. 882 F.2d at 625. The League’s                     omitted).
criteria for inclusion required, in addition to membership
in one of the two major parties, that a candidate be                  Plaintiffs satisfied this standard. The complaint
“significant.” Id. at 625–26.                                         adequately pleads a competitive injury of lost patronage
                                                                      directly traceable to the fact that the President’s allegedly
Fulani alleged that she was a “significant” candidate, who            illegal conduct induces government patrons of the
would have been included if not for the requirement of                hospitality industry in Washington, D.C. and New York
membership in either the Republican or Democratic party.              City to patronize Trump establishments in preference to
Id. at 626. In assessing her Article III standing, this court         Plaintiffs’ establishments.
did not probe her allegation that she was a significant
candidate despite its dubious merit. We ruled that she had            *8 The district court found, and President Trump argues
established Article III standing, notwithstanding the                 on appeal, that this case is analogous to Simon v. Eastern
obvious improbability that she would make it into the                 Ky. Welfare Rights Org., 426 U.S. 26, 38 (1974). See
debates as a “significant” candidate. Id. (“For purposes of           CREW, 276 F. Supp. 3d at 185–86 (“The Court [in Simon]
determining Fulani’s standing to challenge whether the                held that [the] alleged injury lacked traceability and
League’s use of [the party membership] requirement was                redressability because of intervening causal factors ....
inconsistent with its section 501(c)(3) status, we accept             [A]s in Simon, it is wholly speculative whether the
Fulani’s contention that she was a ‘significant’ candidate            Hospitality Plaintiffs’ loss of business is fairly traceable
in this election ....”). To satisfy Article III standing, it was      to Defendant’s ‘incentives[.]’ ”). In Simon, indigent
sufficient that she had plausibly alleged that she would              persons and their organizational representatives
have qualified. See also Schulz v. Williams, 44 F.3d 48,              challenged an IRS revenue ruling that extended favorable
53 (2d Cir. 1994) (finding that a would-be intervenor had             tax treatment to non-profit hospitals that offered only
Article III standing to prosecute the appeal, where “[t]he            emergency room services to indigents, rather than
district court’s decision could have caused [an] injury [to           offering services to indigents to the extent of the
the intervenor], and [the] appeal could have afforded
                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            7
               Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 10 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

hospital’s financial ability, alleging that “by extending tax     Trump establishments is offset or annulled by some
benefits to such hospitals despite their refusals fully to        countervailing consideration. Simon thus sheds little light
serve the indigent, the defendants were ‘encouraging’ the         on this case.
hospitals to deny services.” Simon, 426 U.S. at 33. This
case is not analogous to Simon.

In Simon, the Court questioned whether the modification
of the relevant tax rule actually influenced hospital
policymaking regarding the scope of services provided to
indigent patients, and therefore held that the plaintiffs had                          c. Redressability
failed to establish a causal connection between the
                                                                  We likewise find that Plaintiffs have adequately pleaded
challenged IRS Ruling and the denials of service. Central
                                                                  the redressability of their alleged injury, an issue that is
to the Court’s analysis was its skepticism that the
                                                                  closely related to the question of causation. When the
previous IRS rule (or its modification) had a material,
                                                                  injury alleged is caused by the illegal conduct, in many
non-speculative effect on any given hospital’s decision to
                                                                  instances (at least where continuation of the illegal
offer non-emergency services to indigents, particularly
                                                                  conduct will continue to cause harm), the cessation of the
when the “undetermined financial drain” arising from the
                                                                  illegal conduct will be likely to at least diminish further
costs of supplying such services may have outweighed the
                                                                  instance of the injury. Because Plaintiffs have
benefits of favorable tax treatment. Id. at 43. It was
                                                                  successfully alleged a plausible likelihood that President
therefore “just as plausible that the hospitals to which
                                                                  Trump’s conduct caused their injuries, and the injury is
respondents may apply for service would elect to forgo
                                                                  ongoing, it logically follows that relief would redress their
favorable tax treatment to avoid” the costs of providing
                                                                  injury—at least to some extent, which is all that Article
those services. Id. In view of the countervailing cost
                                                                  III requires. See Larson v. Valente, 456 U.S. 228, 243
consideration which potentially offset the effects of the
                                                                  n.15 (1982) (“[A plaintiff] need not show that a favorable
tax rules, and the plaintiff’s failure to “establish ... that
                                                                  decision will relieve his every injury.”) (emphasis in
[the] hospitals are [categorically] dependent upon
                                                                  original); see also Massachusetts v. E.P.A., 549 U.S. 497,
[charitable] contributions,” the Court reasoned that the
                                                                  526 (2007) (finding redressability is satisfied where “risk
causal link between the IRS ruling and the hospitals’
                                                                  of catastrophic harm” could be “reduced to some extent if
decisions to deny services to the plaintiffs was little more
                                                                  petitioners received the relief they seek”) (emphasis
than “unadorned speculation.” Id. at 43–44. Accordingly,
                                                                  added).
the Court held that the plaintiffs had failed to establish
that reinstatement of the previous rule would result in the
                                                                  *9 The Complaint seeks injunctive relief requiring that
change in hospital policy that would cure the plaintiffs’
                                                                  the President cease the conduct that allegedly violates the
injury. Id. at 45–46.
                                                                  Foreign and Domestic Emoluments Clauses. Plaintiffs
                                                                  have plausibly pleaded that the President’s ownership of
Here, by contrast, the Complaint, supported by expert
                                                                  hospitality businesses that compete with them will induce
declarations, alleges that Plaintiffs’ establishments offer
                                                                  government patrons of the hospitality industry to favor
services comparable to those offered at Trump
                                                                  Trump businesses over those of the Plaintiffs so as to
establishments in every relevant respect, save one:
                                                                  secure favorable governmental action from the President
Plaintiffs cannot offer government patrons the opportunity
                                                                  and Executive branch. This plausibly alleges that his
to obtain favorable treatment from the President and the
                                                                  cessation of the violation would eliminate the inducement
Executive branch in governmental decisions. It is
                                                                  to those patrons to favor his businesses, and would
eminently plausible that if two establishments provide
                                                                  therefore eliminate, or at least diminish, the competitive
otherwise comparable services, but one establishment
                                                                  injury that Plaintiffs suffer. These plausible allegations
offers an inducement that the other cannot offer, then the
                                                                  are sufficient to satisfy Article III’s requirement of
inducement will attract at least some patronage that might
                                                                  redressability.
otherwise have gone to the other establishment. The
Complaint contains numerous factual allegations
sufficient to support the conclusion that the President’s
receipt (and invitation) of allegedly illegal emoluments
actually influences at least some government customers’
purchasing decisions. And unlike in Simon, there is no
reason to believe that the competitive skew caused by              d. The Fourth Circuit’s In re Trump Decision and Judge
those patrons’ desire to gain influence by patronizing the                            Walker’s Dissent

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          8
               Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 11 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

We recognize that our colleague Judge Walker disagrees,
and that a panel of the Fourth Circuit has also reached the
opposite conclusion in a closely analogous case, In re
Donald J. Trump, 928 F.3d 360 (4th Cir. 2019).9 Judge
Walker relies on substantially the same arguments as the           1. Injury-in-Fact
Fourth Circuit panel in In re Trump. Respectfully, we do           With respect to the “injury-in-fact” requirement, Judge
not find these arguments persuasive.                               Walker correctly states that to establish an injury through
9
                                                                   the competitor standing doctrine, a plaintiff must show
       In that case, the District of Columbia and the State of
                                                                   that she is a “direct competitor” of the defendant and an
       Maryland brought similar claims against the President,
       alleging violations of the Foreign and Domestic             “actual or imminent increase in competition.” See infra
       Emoluments Clauses based on factual allegations             (citations omitted). As we conclude above, Plaintiffs have
       almost identical to the allegations in this case. Compare   clearly met these standards. Judge Walker relies on the
       In re Trump, 928 F.3d at 365–66with CREW, 276 F.            Supreme Court’s decision in Already, 568 U.S. 85, as
       Supp. 3d at 182–83. The plaintiffs there argued that        demonstrating that “competing businesses [do not] have
       they had Article III standing based, inter alia, on their   standing to challenge [ ] unlawful action simply by virtue
       “interests in protecting the economic well-being of their   of their status as a direct competitor.” See infra (citing In
       residents, who, as competitors of the President, are        re Trump, 928 F.3d at 377).
       injured by decreased business, wages, and tips resulting
       from economic and commercial activity diverted to the
       President’s businesses,” as well as based on their          *10 We readily acknowledge that proposition, but we do
       “interests as proprietors of businesses that compete        not agree that it controls here. In their allegations,
       with the President’s businesses.”In re Trump, 928 F.3d      Plaintiffs go further than simply alleging that they directly
       at 363 (internal quotation marks omitted).                  compete with the Trump establishments; they plausibly
                                                                   allege precisely how the President’s allegedly unlawful
                                                                   conduct harms their ability to attract patrons to their
As a preliminary note, both opinions seem to be                    establishments. See, e.g., Complaint ¶ 14 (“As a
influenced by their perception that these lawsuits are             competitor of restaurants located in Defendant’s hotels
politically motivated. Judge Walker asserts that this case         and other properties ... ROC United has been injured by
is “deeply political” and emphasizes that “President               these payments due to lost business ....”) (emphasis
Trump was democratically elected by the American                   added); id. ¶ 199 (“Officials of foreign states and of the
people ... with his business holdings and brand                    United States and various state and local governments
prominence in full view.“ See infra. The Fourth Circuit            have purchased and will use their government’s funds to
expressed skepticism as to “why [the plaintiffs] came to           purchase food and services from one or more restaurants
the court for relief in the first place,” implying that their      owned by Defendant, instead of from competing
motivation was political and that this cast doubt on the           restaurants that are members of ROC United.”). And as
federal court’s jurisdiction. In re Trump, 928 F.3d at 377;        we point out above, Already involved very different
see also infra (quoting In re Trump). While it is certainly        circumstances; the plaintiffs in that case were unable to
possible that these lawsuits are fueled in part by political       plausibly allege that Nike’s trademark harmed—or
motivations, we do not understand the significance of that         threatened to harm—their business prospects. See568
fact. It is true that a political motivation for a lawsuit,        U.S. at 99.10
standing alone, is insufficient to confer Article III              10     The Fourth Circuit also criticized the plaintiffs for
standing. Cf. Flast v. Cohen, 392 U.S. 83, 106 (1968)                     “rest[ing] on the theory that so long as a plaintiff
(noting that the “federal court[s] [cannot be used] as a                  competes in the same market as a defendant and the
forum in which to air [ ] generalized grievances about the                defendant enjoys an unlawful advantage, the
                                                                          requirements for Article III standing are met.” In re
conduct of government”). But while the existence of a
                                                                          Trump, 928 F.3d at 377. The Fourth Circuit rejected
political motivation for a lawsuit does not supply                        that “boundless theory of standing” based on the
standing, nor does it defeat standing. “Standing under                    Supreme Court’s holding in Already. See id. For the
Article III ... [depends on] an injury [that is] concrete,                reasons expressed above, we do not believe that
particularized, and actual or imminent; fairly traceable to               Already precludes Plaintiffs’ theory of standing. See
the challenged action; and redressable by a favorable                     supra.
ruling.” Monsanto Co. v. Geertson Seed Farms, 561 U.S.
139, 149 (2010) (citing Horne v. Flores, 557 U.S. 433,
445 (2009)). Whether a lawsuit has political motivations           Judge Walker also “question[s] the expansive scope” of
is irrelevant to these determinative issues.                       the competitor standing doctrine, and worries that our
                                                                   approach would confer standing, for example, on a

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           9
               Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 12 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

restaurant whose competitor illegally obtained a bank             factual allegations—that the President’s prior statements
loan or a large tax refund and used its ill-gotten proceeds       and his receipt of allegedly illegal emoluments unduly
to hire a better chef or to lower its prices, thereby             influences some government officials to patronize his
exposing the plaintiff–restaurant to increased competition.       establishments, thereby causing a competitive harm to
See infra. Those hypotheticals are far beyond the scope of        Plaintiffs. Id. Judge Walker’s suggestion that the
our ruling. A plaintiff who establishes an injury-in-fact by      existence of alternate explanations for the Plaintiffs’
alleging direct competition and an “inability to compete          competitive injury defeats traceability would deny Article
[with the defendant] on an equal footing,” City of                III standing to plaintiffs alleging antitrust, unfair
Jacksonville, 508 U.S. at 666, must also establish that           competition, or trademark infringement claims who seek
such injury is “fairly traceable to the defendant’s               to enjoin conduct that unduly influences buyers in a
allegedly unlawful conduct” and “likely to be redressed           marketplace. In each of these categories of cases, there
by the requested relief.” Allen v. Wright, 468 U.S. 737,          exist “myriad reasons” why a consumer might favor a
751 (1984). Here the connection between the alleged               defendant’s product, including, for example, “service,
violations of law and Plaintiffs’ harm is far more direct         quality, location, price and other factors related to
than in Judge Walker’s hypothetical: It is precisely the          individual preference.” CREW, 276 F. Supp. 3d. at 186.
President’s receipt of allegedly illegal emoluments that          But these bona fide competitive reasons do not bar a
constitutes Plaintiffs’ competitive injury.                       plaintiff from demanding that a court enjoin illegal
                                                                  conduct that skews the marketplace by inserting an
Lastly, Judge Walker seems to draw a rule that the                additional unlawful competitive advantage.
competitor standing doctrine is limited to “three broad
categories of cases”—agency cases, election cases, and            *11 Similarly, the Fourth Circuit panel found that the In
unfair competition cases—and that this case “fits into            re Trump plaintiffs had failed to establish traceability
none of [them].” See infra. He cites no authority for the         because their “conclusion that government customers are
proposition that the doctrine is limited to these three           patronizing the [Trump International] Hotel because the
categories, and we see no reason why it should be. Even if        Hotel distributes profits or dividends to the President ...
it were, we note that Plaintiffs’ theory of competitive           requires speculation into the subjective motives of
injury in this case is structurally identical to the economic     independent actors who are not before the court.” 928
reasoning that often supports standing in the unfair              F.3d at 375. Such speculation, the court held,
competition context. Id. (noting that, in unfair competition      “undermin[es] a finding of causation.” Id.11 We
cases, standing exists when the parties are “direct               respectfully disagree. That Plaintiffs’ theory of harm
competitors” based on a presumption that “[s]ales gained          results from decisions of third parties does not preclude
by one are thus likely to come at the other’s expense”)           finding the cognizable link between the challenged action
(quoting TrafficSchool.com, Inc. v. Edriver, Inc., 653 F.3d       and the alleged harm that Article III requires. Block v.
820, 825 (9th Cir. 2011)).                                        Meese, 793 F.2d 1303, 1309 (D.C. Cir. 1986) (Scalia, J.)
                                                                  (“It is impossible to maintain, of course, that there is no
                                                                  standing to sue regarding action of a defendant which
                                                                  harms the plaintiff only through the reaction of third
                                                                  parties.”); see also Dep’t of Commerce v. New York, 139
                                                                  S.Ct. 2551, 2566 (2019) (holding that plaintiffs had
2. Traceability                                                   Article III standing where their “theory of standing ...
With respect to traceability, we agree with Judge Walker          relies [ ] on the predictable effect of Government action
that “[u]nder the competitor-standing doctrine, ...               on the decisions of third parties”) (citing, inter alia,
traceability flows readily from a competitive injury” and         Block, 793 F.2d at 1309)); Bennett v. Spear, 520 U.S. 154,
that “if the violation would necessarily harm the                 168–69 (1997) (warning against “wrongly equat[ing]
plaintiff’s competitive opportunities, then an unlawful           injury ‘fairly traceable’ to the defendant with injury as to
edge to a competitor logically connects to that violation.”       which the defendant’s actions are the very last step in the
See infra (citations omitted). But we do not understand           chain of causation”). Virtually every suit for trademark
Judge Walker’s conclusion that traceability is lacking            infringement, unfair competition, or violation of the
here because there are “simply too many variables at play         antitrust laws involves harm that results from the
... to allow the plaintiffs to rest solely on the bare            decisions of third-party customers. See TrafficSchool, 653
assertion that the President’s acceptance of emoluments           F.3d at 825 (noting that “[i]n a false advertising suit, a
has caused them competitive injury.” See infra. The fact          plaintiff establishes Article III injury if ‘some consumers
that there are ”many different factors [that] influence           who bought the defendant[’s] product under [a] mistaken
[government officials’] decision making” does not                 belief’ fostered by the defendant ‘would have otherwise
foreclose Plaintiffs’ plausible theory—supported by clear
               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        10
               Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 13 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

bought the plaintiff[’s] product,” and that such an injury        or will be motivated to choose Trump establishments to
may be proven by the “probable market behavior” of                earn the President’s favor, or to avoid his disfavor. See,
independent third parties) (quoting Joint Stock Soc’y v.          e.g., Complaint ¶¶ 62, 74. Moreover, the President’s
UDV N. Am., Inc., 266 F.3d 164, 177 (3d Cir. 2001);               statements to the effect that he favors governments that
Adams v. Watson, 10 F.3d 915, 923 (1st Cir. 1993)).               spend money at his establishments increase the likelihood
11     The President makes the same argument on appeal in         that government patrons will choose Trump
       this case. See Appellee’s Br. at 15–17 (“[P]laintiffs      establishments in the hopes of winning influence. See,
       cannot establish traceability and redressability where     e.g., id. ¶ 96 (alleging that the President publicly stated
       the alleged injury-in-fact depends on the decisions of     that he “very much” likes and “get[s] along great with”
       independent third parties whose actions the court can      foreign officials who do business with him). Without the
       neither predict nor control.”).                            benefit of discovery, the Plaintiffs need not go further to
                                                                  establish causation for the purposes of Article III.

When the “injury hinges on the reactions of [ ] third
parties [to the challenged conduct],” the plaintiff “need
not prove a cause-and-effect relationship with absolute
certainty; substantial likelihood of the alleged causality
meets the test.” Nat. Res. Def. Council v. Nat’l Highway          3. Redressability
Traffic Safety Admin., 894 F.3d 95, 104 (2d Cir. 2018).           *12 Both Judge Walker’s dissent and the Fourth Circuit’s
For example, “common sense and basic economics,”                  In re Trump opinion deny that any injunctive relief can be
along with admissions from the third parties in question          fashioned that would help Plaintiffs’ predicament. See In
that the challenged action would “affect [their] business         re Trump, 928 F.3d at 376; infra (“[T]here is no allegation
decisions,” are generally enough to establish the requisite       that [the requested relief] would cause diplomatic patrons
third-party causation. Id. at 105 (internal quotation marks       to book at other establishments.”). The Fourth Circuit
and citations omitted).                                           expressed the view that “even if government officials
                                                                  were patronizing [the President’s] Hotel to curry [his]
Accordingly, to establish traceability, Plaintiffs need only      favor, there is no reason to conclude that they would
establish a substantial likelihood that the President’s           cease doing so were the President enjoined from receiving
receipt of emoluments—and his statements and actions              income from the Hotel ... [given that] the Hotel would
impliedly soliciting such emoluments, see, e.g.,                  still be publicly associated with the President, would still
Complaint ¶¶ 52, 96—has some favorable effect on                  bear his name, and would still financially benefit
government officials’ demand for the Trump                        members of his family.” In re Trump, 928 F.3d at 376.
establishments (and, by extension, some unfavorable               Accordingly, the Fourth Circuit found that “the likelihood
effect on their demand for Plaintiffs’ competing                  that an injunction ... would not cause government officials
properties). Plaintiffs need not prove that every                 to cease patronizing the Hotel demonstrates a lack of
government official who chooses a Trump establishment             redressability.” Id.
does so to curry favor with the President by enriching
him, nor need Plaintiffs prove that a particular                  Again, we disagree. Where customers favor a defendant’s
government official chose or will choose a Trump                  product or service over that of a plaintiff because of that
establishment for the sole or even the primary reason of          defendant’s violation of law, which is often the case in
earning the President’s favor. Dep’t of Commerce, 139             trademark infringement, unfair competition, or antitrust
S.Ct. at 2566 (holding that “traceability is satisfied” when      cases, the mere possibility that customers might continue
plaintiffs established that the third-party action leading to     to favor the defendant’s product or service after a court
the alleged harm was “likely attributable at least in part”       enjoins the violation does not defeat Article III standing.
to the challenged action, noting that “Article III requires       If it did, such claims could never be heard before Article
no more than de facto causality”) (emphasis added)                III courts.
(internal quotation marks omitted). Plaintiffs need only
plausibly allege that the President’s receipt of                  Plaintiffs’ requested remedy need only remove from the
emoluments generates an unlawful competitive advantage            equation the improper competitive advantage arising from
for the Trump establishments.                                     the possibility that, by patronizing Trump establishments,
                                                                  government officials can earn favor from the President.
The allegations in the Complaint are sufficient to meet           “[C]ommon sense and basic economics” indicate that the
this burden. Plaintiffs point to statements by foreign            elimination of any illegal competitive advantage that
diplomats that they and others in their position have been        motivated government officials to give more business to
                                                                  the Trump establishments will cause at least some to
               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        11
              Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 14 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

cease to give preference to those businesses, thereby             functions in the marketplace,” and draws the inference
redressing the claimed injury. Nat. Res. Def. Council, 894        that a plaintiff who seeks to enjoin a violation of the
F.3d at 104.                                                      Emoluments Clauses cannot establish standing to sue if
                                                                  that plaintiff’s injury is competitive in nature. See infra.
Moreover, the Fourth Circuit’s suggestion that,                   This appears to confuse the question whether the
notwithstanding a court’s grant of the requested relief,          Complaint sufficiently states a cause of action with the
some government officials would likely continue to                question of Article III standing. In Lexmark Intern., Inc. v.
patronize Trump establishments to curry the President’s           Static Control Components, Inc., 572 U.S. 118, 125–28
favor is besides the point. In re Trump, 928 F.3d at 376.         (2014), Justice Scalia’s majority opinion clarified that the
The Supreme Court made clear in Mass. v. EPA that a               question “whether [a plaintiff] has a cause of action” is
remedy that “will not by itself reverse” the alleged injury       separate and distinct from the issue of whether the case
would still satisfy the redressability requirement if it          “presents a case or controversy that is properly within
“reduced [that injury] to some extent.” 549 U.S. at 525–          federal courts’ Article III jurisdiction.” Neither this court,
26 (emphasis omitted); see also Larson, 456 U.S. at 243           nor the Supreme Court (nor any other) has ruled that a
n.15 (“[A plaintiff] need not show that a favorable               competitive injury-in-fact, fairly traceable to the
decision will relieve his every injury.”).                        challenged action and likely redressable by the requested
                                                                  relief, fails to confer Article III standing unless the claims
We see no justification for the assertion of Judge Walker         are based on a law specifically designed to regulate
and the Fourth Circuit that no injunction can be fashioned        competition. Consideration of the purposes of the clauses
that would diminish the plaintiffs’ injury. See In re             may be relevant to whether the Complaint states an
Trump, 928 F.3d 376–77; infra. Injunctive relief could be         actionable claim, or whether a particular plaintiff is within
fashioned along many different lines that would                   the law’s “zone of interests,” see infra, but are not
adequately reduce the incentive for government officials          relevant to whether the Plaintiffs have met the three
to patronize Trump establishments in the hope of currying         elements that form the “irreducible constitutional
favor with the President.12                                       minimum of standing.” Lujan, 504 U.S. at 560.
12     For example, a court could bar the Trump
       establishments from selling services to foreign and        We therefore conclude that Plaintiffs have satisfied the
       domestic governments during the President’s tenure in      Article III requirements of traceability and redressability.
       office, which would fully redress Plaintiffs’ injury. A
       court could require the President to establish a blind
       trust or otherwise prevent him from receiving
       information about government patronage of his
       establishments, which could indicate to government
       officials that patronizing those establishments is no         ii. Zone of Interests
       longer an effective way to earn Presidential favor. A      The district court also erred in dismissing the Complaint
       court could require public disclosure of the President’s
                                                                  on the theory that Plaintiffs’ injuries fall outside the “zone
       private business dealings with government officials
       through the Trump establishments, which may                of interests” of the Emoluments Clauses. This is for two
       discourage Presidential action that appears to             reasons. First, the zone of interests test does not, as the
       improperly reward such patronage. Cf. Buckley v.           district court believed, implicate the court’s subject matter
       Valeo, 424 U.S. 1, 67 (1976) (noting the tendency of       jurisdiction. Further, the Supreme Court’s precedents
       disclosure requirements to “avoid the appearance of        make clear that Plaintiffs’ injuries are not outside the zone
       corruption by exposing [information] to the light of       of interests of the Emoluments Clauses.
       publicity”).
                                                                  Turning first to the question whether zone of interests is a
                                                                  test of Article III standing, the Supreme Court has
                                                                  recently clarified that it is not. In Lexmark Int’l Inc. v.
                                                                  Static Control Components, the Supreme Court, while
                                                                  acknowledging that past decisions had characterized the
                                                                  zone of interests test as part of a “ ‘prudential’ branch of
                                                                  standing,” reconsidered the question and clarified both
 4. Relevance of the Purpose of the Emoluments Clauses            that the “prudential” label is a misnomer and that the test
                                                                  does not implicate Article III standing. 572 U.S. 118,
*13 Judge Walker also concludes that the “Emoluments
                                                                  126–27 (2014). Rather, the Court explained that the test
Clauses ... were never designed to, and nor do they,
                                                                  asks whether the plaintiff “has a cause of action under the
directly regulate the marketplace or the market player as it
                                                                  [law]” on the basis of the facts alleged. Id. at 128. The
               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          12
               Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 15 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

Court emphasized that the test is not “jurisdictional”
because “the absence of a valid ... cause of action does not      *14 The line of cases supporting Plaintiffs’ satisfaction of
implicate subject-matter jurisdiction.” Id. at 128 n.4            the zone of interests test stretches back to Ass’n of Data
(internal quotation marks omitted). In Bank of America v.         Processing Orgs., Inc. v. Camp, 397 U.S. 150 (1970)
City of Miami, 137 S.Ct. 1296 (2017), the Court                   (Data Processing). In Data Processing, plaintiffs were
reaffirmed that the zone of interests test asks whether the       sellers of data-processing services. Id. at 151. They sued
complaint states an actionable claim under a statute (and         to set aside a ruling of the Comptroller of the Currency,
not whether the plaintiff has standing and the court has          which allowed national banks to offer data-processing
subject matter jurisdiction). The City of Miami majority          services to other banks and bank customers. Id. The
reiterated that the Article III standing requirements are         complaint, alleging a violation of the Administrative
injury, causation, and redressability, and reinforced             Procedure Act, asserted that the Comptroller’s rule
Lexmark’s essential point that the zone of interests              inflicted a competitive injury on the plaintiffs by allowing
question is “whether the statute grants the plaintiff the         banks to exceed the “legitimate scope of [bank]
cause of action that he asserts.” Id. at 1302.                    activities,” as dictated by the National Bank Act and § 4
                                                                  of the Bank Service Corporation Act. Id. at 157; see also
Accordingly, while it had previously been appropriate to          id. at 155 (“No bank service corporation may engage in
consider whether plaintiffs fall within the zone of interests     any activity other than the performance of bank services
in deciding whether a plaintiff has standing and the court        for banks.”). The Court did not even consider whether the
has subject matter jurisdiction, the Supreme Court has            purpose of the statutory restriction was to protect
unambiguously rejected that approach. The district court          competitors. Despite noting that the statutes did not “in
thus misconstrued the nature of the zone of interests             terms protect a specified group” from competition, the
doctrine.                                                         Court found the zone of interests test satisfied because “§
                                                                  4 arguably brings a competitor within the zone of interests
The district court’s analysis erred on the merits as well.        protected by it.” Id. at 156–57. The Court reasoned that
Every Supreme Court decision construing the zone of               the “general policy [of the statute]” of limiting banks’
interests test as it pertains to competitors’ suits supports      activities “is apparent” and permitted the claim to proceed
the view that Plaintiffs satisfy the zone of interests test.      because plaintiffs’ “[financial] interests are directly
Without exception, the Court has held that a plaintiff who        affected by a broad or narrow interpretation of the Acts.”
sues to enforce a law that limits the activity of a               Id. at 157. The Court concluded that plaintiffs were within
competitor satisfies the zone of interests test even though       the zone of interests because a party alleging a financial
the limiting law was not motivated by an intention to             injury is a “reliable private attorney general to litigate the
protect entities such as plaintiffs from competition. See         issues of the public interest ....” Id. at 154; see also Arnold
Nat’l Credit Union Admin. v. First Nat. Bank & Tr. Co.,           Tours, Inc. v. Camp, 400 U.S. 45, 46 (1971) (clarifying
522 U.S. 479, 495–96 (1998) (NCUA) (“[Defendants                  that “Data Processing ... did not rely on any legislative
argue] that there is no evidence that Congress ... was at all     history showing that Congress desired to protect data
concerned with the competitive interests of commercial            processors” and finding plaintiff travel agencies who
banks [such as plaintiffs], or indeed at all concerned with       competed with banks are “arguably ... within the zone of
competition .... The difficulty with this argument is that        interests” of a limiting law despite the fact that Congress
similar arguments were made unsuccessfully in [every              had not contemplated protecting their competitive
case construing the zone of interests of a statute vis-à-vis      interests) (internal quotation marks omitted).
a plaintiff competitor].”). After Lexmark, consistent with
the longstanding view that the test is “not meant to be           The Court’s next major zone of interests case, Investment
especially demanding,” Clarke v. Sec. Indus. Ass’n, 479           Company Institute v. Camp, 401 U.S. 617 (1971) (ICI), is
U.S. 388, 399 (1987), the Court reaffirmed that plaintiffs        especially pertinent because the purpose of the statute
who allege secondary economic injuries due to conduct             involved there was similar in relevant respects to that of
that violates a limiting law can satisfy the zone of              the Emoluments Clauses. The plaintiffs were investment
interests test, notwithstanding that the statute violated was     companies that sought to enjoin a regulation promulgated
not intended to protect against the type of injury suffered       by the Comptroller of the Currency which permitted
by the plaintiffs. City of Miami, 137 S.Ct. at 1304–05            banks to operate mutual funds. Id. at 618–19. Plaintiffs
(finding that a municipality fell within the zone of              argued that the ruling violated § 21 of the Glass-Steagall
interests of the Fair Housing Act where it alleges an             Act, which made it unlawful “[f]or any person, firm, [or]
injury due to discriminatory lending causing an increase          corporation ... engaged in the business of issuing ...
in foreclosures, which allegedly cause decreased tax              securities, to engage at the same time to any extent
revenues and increased expenditures to remedy blight).            whatever in the business of receiving deposits.“ 12 U.S.C.

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          13
              Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 16 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

§ 378(a). Discussing the purpose of Glass-Steagall, the           certainly have an interest in limiting the markets that
Court concluded that “Congress [ ] had in mind ... [the]          federal credit unions can serve, and the NCUA’s
hazards that arise when a commercial bank goes beyond             interpretation has affected that interest by allowing
the business of acting as fiduciary or managing agent and         federal credit unions to increase their customer base.” Id.
enters the investment banking business ... by establishing        at 493–94. In response to defendants’ argument that the
an affiliate to hold and sell particular investments.” ICI,       plaintiffs’ injuries were outside the FCUA’s zone of
401 U.S. at 630 (emphasis added). The Court found that            interests because “banks were simply not in the picture”
Congress’s purpose in enacting § 21 was to prevent                when the relevant statute was drafted, the Court dismissed
corruption of the banking function and impairment of the          it as “irrelevant.” Id. at 496, 499.
ability of banks to function impartially. Id. at 630–34; cf.
CREW, 276 F. Supp. 3d at 187 (describing the purpose of           *15 As stated above, the Supreme Court recently
the Emoluments Clauses as protecting uncorrupted,                 reaffirmed substantially the same position post-Lexmark.
impartial, and independent governance). Notwithstanding           In City of Miami, the Court found that a plaintiff alleging
that the intention of § 21 was to protect systemic integrity      an economic injury due to allegedly unlawful conduct was
and was not even arguably intended to benefit                     within the zone of interests of the law that regulated the
competitors, the Court nonetheless found that the                 conduct in question. 137 S.Ct. at 1304–05. The City had
investment company plaintiffs were within its zone of             brought an action against housing lenders, alleging they
interests. ICI, 401 U.S. at 621 (“There can be no real            had violated the Fair Housing Act (“FHA”) by issuing
question ... of the [plaintiff investment companies’]             risky mortgages on unfavorable terms to minority
standing in the light of the Data Processing case.”). The         customers. Id. at 1301. The City claimed to have suffered
dissent argued that plaintiffs fell outside the zone of           economic injury from lost tax revenue and increased
interests because “the Glass–Steagall Act [did not]               municipal expenses due to higher incidence of mortgage
evidence any congressional concern for ... freedom from           foreclosure and increased demand for services to remedy
competition.” Id. at 640 (Harlan, J., dissenting) (emphasis       the resulting urban blight. Id. at 1302. The district court
added). The majority of the Court rejected that argument          had dismissed the suit under Rule 12(b)(6) for failure to
without discussion. See also Clarke, 479 U.S. at 399–400          state a claim on the ground that “the harms alleged, being
(1987) (“[T]here need be no indication of congressional           economic and not discriminatory, fell outside the zone of
purpose to benefit the would-be plaintiff.”) (emphasis            interests the FHA protects.” Id. The Supreme Court
added).                                                           rejected that position. It ruled that the City’s “financial
                                                                  injuries fall within the zone of interests that the FHA
NCUA also recognized competitor injury as within the              protects.”Id. at 1304. The Supreme Court reasoned that,
zone of interests of the law that was allegedly violated,         notwithstanding the absence of any indication that the
notwithstanding that the law was not intended to protect          FHA was intended to protect municipal budgets, it was
the plaintiffs in their competitor role. 522 U.S. 479. The        “highly relevant” that the lenders’ conduct allegedly
plaintiffs were banks that challenged a revision in the           “diminish[ed] the City’s property-tax revenue and
interpretation of § 109 of the Federal Credit Union Act           increas[ed] demand for municipal services.” Id. Thus,
(“FCUA”) by its administering agency, the National                consistent with the longstanding view that a plaintiff’s
Credit Union Administration (“NCUA”). Id. at 483.                 economic injury usually makes her a “reliable private
Section 109 restricted federal credit union membership to         attorney general to litigate the issues of the public
“groups” that had a “common bond of occupation or                 interest,” Data Processing, 397 U.S. at 154, the Supreme
association.” 12 U.S.C. § 1759(b). The revision that the          Court found the City’s economic injuries to be within the
plaintiffs challenged extended membership eligibility to          zone of interests of the FHA. See also Bennett, 520 U.S.
groups that lacked a single common bond between all               at 161 (finding that plaintiff ranchers who asserted an
members, if the credit union comprised multiple distinct          economic injury from a new water management plan
employer sub-groups within which all members had a                adopted by the Secretary of the Interior fell within the
common bond. NCUA, 522 U.S. at 484. The plaintiffs                zone of interests of the Endangered Species Act
contended that the NCUA’s revised interpretation was              “notwithstanding that the interests they seek to vindicate
contrary to the requirements of the Act. Id. at 483. The          are economic rather than environmental”) (emphasis
defendants sought dismissal of the suit on the ground that        added); Mova Pharm. Corp. v. Shalala, 140 F.3d 1060,
the competitive injury alleged by the plaintiff banks was         1075 (D.C. Cir. 1998) (“[The zone of interests] analysis
outside the zone of interests sought to be protected by           focuses ... on those who in practice can be expected to
Congress in enacting the FCUA. The Supreme Court                  police the interests that the [law] protects.”) (emphasis
rejected defendants’ argument, explaining that “[a]s              added).
competitors of federal credit unions, [the plaintiff banks]

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       14
               Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 17 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

While most cases addressing whether the plaintiff’s injury        “legislative veto” on separation-of-powers grounds).
is outside the zone of interests of the law alleged to be         13     Puzzlingly, the district court cited a passage from
violated have concerned the zone of interests of a statute,              Justice Scalia’s dissenting opinion in Wyoming
and this suit alleges violations of the Constitution, we can             seemingly as though it were the holding of the case and
see no reason why the reasoning of the precedents                        without recognizing that the Court’s majority opinion
reviewed above are not equally applicable here. The one                  implicitly rejected Justice Scalia’s argument. Justice
instance in which the Supreme Court has ruled on an                      Scalia wrote in his dissent that the test is “more strictly
argument resembling a zone of interests challenge to a                   applied when a plaintiff is proceeding under a
                                                                         constitutional ... provision instead of the generous
Constitutional provision is consistent with the above
                                                                         review provisions of the APA.” Wyoming, 502 U.S. at
precedents and suggests that our Plaintiffs satisfy the test.            469 (Scalia, J., dissenting) (emphasis in original). The
In Wyoming v. Oklahoma, 502 U.S. 437 (1992),                             majority did not explicitly discuss this argument, but in
Wyoming brought suit against Oklahoma within the                         upholding Wyoming’s standing, it evidently rejected
original jurisdiction of the Supreme Court, alleging that                Justice Scalia’s contention.
Oklahoma violated the Dormant Commerce Clause by
passing a statute requiring that 10% of the coal used by
coal-fired Oklahoma producers of electric power be                *16 Thus, while the district court may be correct that
mined in Oklahoma. Wyoming did not mine or sell coal.             “[n]othing in the text or history of the Emoluments
Id. at 442. The only injury Wyoming claimed as a result           Clauses suggests that the Framers intended these
of the Oklahoma statue was a diminution in its tax                provisions to protect anyone from competition[,]” CREW,
revenues because Wyoming coal producers, which paid               276 F. Supp. 3d at 187, these precedents make clear that
taxes to Wyoming, suffered diminution in the volume of            the zone of interests test does not require the plaintiff to
coal they sold to Oklahoma producers of electric power.           be an intended beneficiary of the law in question.
Id. at 447–48. Oklahoma sought to have the case                   Plaintiffs who are injured by the defendant’s alleged
dismissed on the ground that the tax loss alleged by              violation of a limiting law may sue to enforce the
Wyoming was too remote from the Dormant Commerce                  limitation under the longstanding zone of interests test the
Clause’s purposes as well as too insignificant. See id. at        Court has articulated.
448, 455. The Court rejected Oklahoma’s arguments and
granted summary judgment in favor of Wyoming. Id. at
461.

The Supreme Court ruled that Wyoming’s loss of tax
revenue caused by Oklahoma’s alleged violation of the                iii. “Prudential Considerations”—Political Question
Dormant Commerce Clause was a proper basis for                       and Ripeness
Wyoming’s suit, notwithstanding that its loss of tax              Plaintiffs also challenge the district court’s dismissal of
revenue was remote from the purposes of the Dormant               their Foreign Emoluments Clause claim on two further
Commerce Clause. See id. at 448–50. The majority did              grounds: (i) that it presents a nonjusticiable political
not explicitly discuss the zone of interests test, but in         question, and (ii) that the issues it raises are not ripe for
upholding Wyoming’s standing, it rejected the argument            adjudication. The district court described these as
in Justice Scalia’s dissent that Wyoming fell outside the         “prudential reasons” for dismissing the claim. CREW, 276
zone of interests.13 To the extent it considered whether the      F. Supp. 3d at 193–95. These grounds were not argued by
alleged injury was too remote from the activity proscribed        the President in his motion to dismiss, and the Department
by the Dormant Commerce Clause, it did so as part of its          of Justice, acting as counsel to the President, does not
analysis of the injury and causation requirements of              defend them in this appeal.14 We do not find the district
Article III. Id. at 448–49 (concluding that the alleged           court’s reasoning persuasive.
diminution in revenues was “directly linked” to the               14     Notwithstanding that the President neither sought nor
allegedly unlawful tax); see also Bond v. United States,                 defends these aspects of the district court’s ruling, we
564 U.S. 211, 218 (2011) (explaining, in holding that an                 discuss them because of the obligation of federal courts
individual prosecuted under federal law has standing to                  to consider whether they have subject matter
bring a Tenth Amendment claim, that “[i]f ... the person                 jurisdiction to adjudicate a dispute. Thompson v.
alleging injury is remote from the zone of interests a [law]             County of Franklin, 15 F.3d 245, 248 (2d Cir. 1994).
protects, whether there is a legal injury at all and whether
the particular litigant is one who may assert it can involve
similar inquiries”); INS v. Chadha, 462 U.S. 919, 935–36          For both rulings, the district court relied on the fact that
(1983) (holding that individual may challenge a                   the Foreign Emoluments Clause bars the receipt of

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              15
                Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 18 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

emoluments “without the Consent of Congress[.]” U.S.                branches of our federal government. President Carter, in
Const, art. I, § 9, cl. 8. For its non-justiciability ruling, the   the exercise of his constitutional authority to conduct the
court reasoned that, as Congress is “the only political             foreign relations of the United States, and coincident with
branch with the power to consent to violations of the               his recognition of the People’s Republic of China as the
Foreign Emoluments Clause, Congress is the appropriate              “sole government of China,” announced an intention to
body to determine whether, and to what extent, [the                 abrogate a mutual defense treaty made in a previous
President’s] conduct unlawfully infringes on that power.”           administration with the Taiwanese government of the
CREW, 276 F. Supp. 3d at 193. According to the district             “Republic of China.” Goldwater v. Carter, 617 F.2d 697,
court’s reasoning, the courts can never adjudicate whether          700–01 (D.C. Cir. 1979), vacated by444 U.S. 996. The
the Clause has been violated because a suit alleging such           Constitution empowers the President to make treaties and
a violation will always present a non-justiciable political         requires Senatorial consent before the treaties become
question. We respectfully disagree and find Plaintiffs’             effective; however, it says nothing about whether
arguments in rebuttal more persuasive.                              Senatorial consent is required to abrogate a treaty.
                                                                    Individual Members of Congress, who disagreed with
The prohibition stated in the constitutional text renders           President Carter’s decision to abrogate the treaty, brought
the President’s receipt of “emoluments” unlawful, unless            suit for declaratory and injunctive relief, contending that
Congress consents to it. In the undisputed absence of               the President lacked authority to abrogate the treaty
Congressional consent, the President has violated this              unilaterally without congressional consent.
provision of the Constitution, if, as charged by the
Complaint, he has accepted what the Constitution                    Four Justices, through Justice Rehnquist’s concurrence
describes as “emoluments.” The federal courts have the              accompanying an order granting certiorari, vacating the
responsibility to resolve “Cases and Controversies”                 judgment below, and remanding, voted to dismiss the suit
arising under the Constitution and laws of the United               on the ground that it raised a non-justiciable political
States. That responsibility entails finding the facts and           question. Goldwater, 444 U.S. at 1002 (Rehnquist, J.,
interpreting the Constitution and laws. It is not affected by       concurring). Justice Rehnquist explained his view that the
the Constitution’s grant of authority to Congress to                suit was non-justiciable “because it involves the authority
authorize the President to receive emoluments where                 of the President in the conduct of our country’s foreign
Congress has not exercised that authority. The mere                 relations and the extent to which the Senate or the
possibility that Congress might grant consent does not              Congress is authorized to negate the action of the
render the dispute non-justiciable. The district court’s            President.” Id.
reasoning treated the Clause’s authorization to Congress
as if it said, “Congress alone shall have the authority to          The main thrust of Justice Powell’s concurrence was to
determine whether the President acts in violation of this           disagree with Justice Rehnquist’s conclusion that such a
Clause.” It says nothing like that.                                 dispute over the Constitution’s allocation of governmental
                                                                    power is nonjusticiable. Id. at 996 (Powell, J.,
Furthermore, while challenges to complaints alleging the            concurring). Justice Powell pointed to the need for a
unconstitutionality of conduct that the Constitution gives          Supreme Court decision to break an otherwise paralyzing
Congress the power to authorize are relatively infrequent,          governmental stalemate. Id. Nonetheless, Justice Powell
they are not unprecedented. When such challenges have               agreed with the decision to dismiss the action—not
arisen, the federal courts, including the Supreme Court,            because it was nonjusticiable, but rather because it was
have adjudicated them. See, e.g., C&A Carbone, Inc. v.              unripe, as the disputing branches had not yet reached the
Town of Clarkstown, N.Y., 511 U.S. 383 (1994) (Dormant              “impasse” that would justify their resorting to the courts
Commerce Clause); Cuyler v. Adams, 449 U.S. 433                     to interpret the Constitution and break the stalemate. He
(1981) (Compact Clause).                                            emphasized the importance of not “encourag[ing] small
                                                                    groups or even individual Members of Congress to seek
*17 The district court also concluded that the dispute was          judicial resolution of issues before the normal political
not ripe for review. It reached that conclusion in reliance         process has the opportunity to resolve the conflict.” Id.
on the prospect of future Congressional action and on the
reasoning of Justice Powell’s concurrence in the Supreme            The differences between this case and Goldwater are such
Court’s order of dismissal in Goldwater v. Carter, 444              that Goldwater does not provide useful guidance for
U.S. 996 (1979).                                                    resolving this dispute. The Goldwater litigation arose
                                                                    from a dispute over the allocation of Constitutional
Goldwater was a dispute over the Constitution’s                     powers to two competing branches of government. The
allocation of governmental power between two of the                 Congressional plaintiffs took the position that, by

                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       16
               Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 19 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

unilaterally abrogating a treaty, which had become                For the foregoing reasons, the judgment of the district
effective by virtue of the Senate’s exercise of consent, the      court is VACATED and the case is REMANDED for
President was acting illegally and in so doing, was               further proceedings consistent with this opinion.
undermining the Constitutional authority of the Senate.
This interbranch clash in claims of governmental
authority seemed to Justice Powell to offer a likelihood of
ripening into either a political resolution or a need for
adjudication to break a governmental impasse. The                 Judge WALKER dissents in a separate opinion.
circumstances of this case are very different. There is no
interbranch clash in claims of Constitutional authority in
this case.15 The Presidential conduct that is challenged by       JOHN M. WALKER, JR., Circuit Judge, dissenting:
this suit is the President’s private conduct. There is no
claim on the part of the Congress, or any of its members,         I would affirm the district court. The remaining plaintiffs
that the President’s private conduct of his business affairs      in this case have failed to specify that any actual injury
usurps power allocated to Congress by the Constitution.           was caused by the President’s alleged violation of the
While the Constitution empowers Congress to legitimize            Emoluments Clauses, or how this Court could redress
a President’s otherwise unlawful conduct, the President’s         such an injury. None of this matters, they say, because the
conduct absent Congressional authorization does not               competitor standing doctrine allows us to ignore these
usurp or challenge a Congressional prerogative. In fact, it       pleading failures and to find standing anyway. I disagree
is not members of Congress who are complaining. In this           and would hold that the complaint fails to sufficiently
circumstance, in which Congress’s defense of its                  allege Article III standing.
Constitutional power is not at issue, there is no reason to
expect or await either the impasse or the political               Invoking constitutional provisions never directly litigated
resolution that Justice Powell saw as the justification for       in the 230-year history of our Republic prior to the Trump
waiting in Goldwater. If the challenged conduct falls             presidency, the plaintiffs in this case claim that the
within what the Constitution describes as the receipt of          President has inflicted competitive injury on their
“emoluments,” the conduct is prohibited by the                    businesses by maintaining ownership over the Trump
Constitution in the absence of congressional consent—             Organization’s high-end hotels and restaurants and
and unlike in Goldwater, it is likely simply to continue to       accepting the business of foreign and state official
occur without a court ruling. This would not be as the            clientele in contravention of both the Foreign
result of a “political resolution,” but simply because of the     Emoluments Clause1 and the Domestic Emoluments
absence of an adjudicator to tell the President whether his       Clause.2 The plaintiffs, who are owners of other high-end
conduct is, or is not, permitted by the Constitution he           hotels and restaurants in New York City and Washington,
serves.                                                           D.C.,3 allege that their businesses have suffered because
                                                                  foreign and state government officials want what only the
15     Members of Congress have brought a separate action         Trump-owned establishments can offer: “access to,
       against President Trump, alleging violations of the
                                                                  influence on, and the good will of the President of the
       Foreign Emoluments Clause, which is currently
       pending. Blumenthal v. Trump, 382 F. Supp. 3d 77
                                                                  United States.”4
       (D.D.C. 2019).                                             1      “No Title of Nobility shall be granted by the United
                                                                         States: And no Person holding any Office of Profit or
                                                                         Trust under them, shall, without the Consent of the
                                                                         Congress, accept of any present, Emolument, Office, or
*18 We therefore think the district court misconstrued                   Title, of any kind whatever, from any King, Prince, or
Justice Powell’s Goldwater concurrence in believing that                 foreign State.” U.S. Const. art. 1, § 9, cl. 8.
it provided “particularly instructive” guidelines for the
resolution of this case. CREW, 276 F. Supp. 3d at 194.
Justice Powell’s reasoning does not justify deferring
                                                                  2      “The President shall, at stated Times, receive for his
adjudication to await a ripening that will not happen.
                                                                         Services, a Compensation, which shall neither be
                                                                         encreased nor diminished during the Period for which
                                                                         he shall have been elected, and he shall not receive
                                                                         within that Period any other Emolument from the
                                                                         United States, or any of them.” U.S. Const. art. II, § 1,
                                                                         cl. 7.
                    C. CONCLUSION

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            17
               Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 20 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

3      Only two plaintiffs remain in the appeal: Eric Goode        What is meant by the term “emolument” in the
       and ROC United. Goode is the owner of “several              Emoluments Clauses has yet to be determined by any
       celebrated hotels, restaurants, bars, and event spaces in   federal court. Regardless of whether the Emoluments
       New York,” which include the Maritime Hotel, the            Clauses encompass, as the plaintiffs have urged, anything
       Bowery Hotel, the Ludlow Hotel, the Jane Hotel, and         of value,6 or whether the Clauses capture a narrower range
       the Park, Waverly Inn, and Gemma restaurants. Compl.        of exchanges,7 the text and historical meaning plainly do
       ¶ 228. ROC United is a nonprofit organization that          not evidence concern for protecting fair competition in the
       advocates for wages and working conditions for              marketplace.
       restaurant workers; it is made up of restaurant members
                                                                   6      See Appellants’ Br. at 6–7; see also Norman L. Eisen,
       and restaurant-employee members. [A66] The
       complaint alleges that several of ROC United’s                     Richard Painter & Laurence H. Tribe, Brookings, The
       restaurant members compete directly with the Trump                 Emoluments Clause: Its Text, Meaning, and
       International Hotel & Tower in New York, the Trump                 Application to Donald J. Trump 11 (Dec. 16, 2016),
       International Hotel Washington, D.C., and the                      https://www.brookings.edu/wpcontent/uploads/2016/12
       restaurants inside the Trump Tower and Trump World                 /gs_121616_emoluments-clause1.pdf (arguing that the
       Tower located in New York City. [A67] A declaration                Emoluments Clause warrants the “broadest possible
       from an industry expert submitted by the plaintiffs                construction to the payments it encompasses” and thus
       names several restaurants associated with ROC United               “unquestionably reaches any situation in which a
       that compete directly with Trump-owned properties. In              federal officeholder receives money, items of value, or
       New York City, these establishments include: The                   services from a foreign state”); Zephyr Teachout,
       Modern, Gramercy Tavern, Craft, and Riverpark.                     Opinion, Trump’s Foreign Business Ties May Violate
       [A312–15] In Washington, D.C., the ROC United                      the Constitution, N.Y. Times, Nov. 17, 2016,
       competitor restaurants are: the Riggsby, Minibar, Jaleo,           https://www.nytimes.com/roomfordebate/2016/11/17/w
       Casolare Ristorante, and Zaytinya. [A319–22]                       ould-trumps-foreign-business-ties-be-constitutional
                                                                          /trumps-foreign-business-ties-may-violate-the-
                                                                          constitution.

4      Compl. ¶ 150.
                                                                   7      See Amandeep S. Grewel, The Foreign Emoluments
                                                                          Clause and the Chief Executive, 102 Minn. L. Rev. 639,
*19 As this case comes to us now, it is about                             641–42 (2017) (arguing that the Foreign Emoluments
constitutional standing, not the precise meaning of the                   Clause covers only “office-related compensation”); see
Emoluments Clauses. The meaning of the Clauses may be                     also Robert G. Natelson, The Original Meaning of
addressed elsewhere in due course, but even in their                      “Emoluments” in the Constitution, 52 Ga. L. Rev. 1
unresolved state, a few (largely uncontroversial)                         (2017) (arguing that “emolument[s] in the Constitution
                                                                          meant compensation with financial value, received by
observations about the Clauses are in order. First, nothing               reason of public office”); Eugene Kontorovich,
in the plain text of either Emoluments Clause addresses                   Opinion, Did George Washington Take ‘Emoluments’?,
competition in the marketplace or the conduct of business                 Wall       St.       J.,      Apr.     17,       2017,
competitors generally. And neither can the Clauses be                     http://www.wsj.com/articles/did-george-washington-
considered sweeping anti-corruption provisions. Facially,                 take-emoluments-1492123033 (arguing that George’s
the Foreign Emoluments Clause concerns only the receipt                   Washington’s private business dealings while in office
of “emoluments” from foreign governments or their                         cast doubt on whether President Trump’s business
officials by those “holding any Office of Profit or Trust”                holdings violate the Foreign Emoluments Clause).
on behalf of the United States and the Domestic
Emoluments Clause only prohibits the President from
receiving “emoluments” beyond the salary of the office             Of course, none of these observations foreclose the
from “the United States, or any or them.” Neither Clause           possibility (however slim) that parties may pursue a
addresses the receipt of benefits (whether or not they are         private right of action (should such a right be recognized)
“emoluments”) by the President from members of the                 to remedy commercial harms wrought by violations of the
public, private businesses, or private parties who seek            Emoluments Clauses or exclude the prospect that the
government favors.5 Thus neither competition nor                   Clauses as applied to a particular case could somehow
ordinary corruption are targeted by the Clauses or lie             affect market competition. Neither clause on its face,
anywhere near the heart of this case.                              however, gives any indication that it is concerned with
5      SeeU.S. Const. art. I, § 9, cl. 8; art. II, § 1, cl. 7.     maintaining competition, or that it protects a right
                                                                   enforceable in the manner the plaintiffs have chosen to
                                                                   pursue.

                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         18
               Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 21 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

                                                                  10     Clapper, 568 U.S. at 408 (internal quotation marks
Finally, this case is deeply political and thus finds itself in          omitted).
an area where federal courts ought to tread lightly.
President Trump was democratically elected by the
American people—and he was elected with his business
                                                                  The plaintiffs, as the party invoking federal jurisdiction,
holdings and brand prominence in full view. What’s
                                                                  bear the burden of establishing constitutional standing.11
more, it is evident from the text of the Emoluments
                                                                  At the pleading stage, “the plaintiff must ‘clearly ... allege
Clauses that they pertain to questions of separation of
                                                                  facts demonstrating’ each element.”12 The “reviewing
powers and, in particular, the relationship between the
                                                                  court[ ] must accept as true all material allegations of the
President and the Congress. Whether the courts should
                                                                  complaint, and must construe the complaint in favor of
properly play any role pertaining to that relationship in
                                                                  the complaining party.”13
the context of the Clauses will have to be determined in
                                                                  11     Spokeo, Inc. v. Robbins, 136 S. Ct. 1540, 1547 (2016).
the future.


                                                                  12     Id. (quoting Warth v. Seldin, 422 U.S. 490, 518 (1975)).


                              I.
                                                                  13     Warth, 422 U.S. at 501.

*20 Whatever the resolution of these various background
questions, only one issue is before us now: have the
                                                                  Here the pleadings do not particularize any direct injury
plaintiffs sufficiently alleged constitutional standing to
                                                                  actually caused by violations of the Emoluments Clauses,
challenge the President’s alleged violations of the
                                                                  much less how such injury might actually be redressed by
Emoluments Clauses? The tripartite test for standing
                                                                  the courts. Rather, the plaintiffs (and the majority) rely
under Article III is well known: “an injury must be
                                                                  entirely on a shortcut known as the competitor standing
concrete, particularized, and actual or imminent; fairly
                                                                  doctrine. This doctrine allows a competitor-plaintiff the
traceable to the challenged action; and redressable by a
                                                                  presumption of injury in fact, traceability, and
favorable ruling.”8 A plaintiff’s obligation to meet this test
                                                                  redressability when the plaintiff is almost sure to suffer a
is an immovable feature of our constitutional structure;
                                                                  competitive injury as a matter of “economic logic.”14
constitutional standing is a “bedrock requirement” and
                                                                  14     Canadian Lumber Trade All. v. United States, 517 F.3d
“an irreducible minimum” without which there is no case
or controversy under Article III of the Constitution.9 And,              1319, 1332 (Fed. Cir. 2008).
the standing inquiry is “especially rigorous” when the
dispute implicates, as it does here, the separation of
powers.10                                                         The question of whether the competitor standing doctrine
8       Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409           finds any traction in private suits brought under the
        (2013) (internal quotation marks omitted) (citing Lujan   Emoluments Clauses was recently addressed in In re
        v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)).   Donald J. Trump by the Fourth Circuit, the first circuit to
                                                                  do so.15 In that case, the District of Columbia and the State
                                                                  of Maryland sued the President alleging that he violated
                                                                  the Emoluments Clauses and that, among other injuries,
9       Valley Forge Christian Coll. v. Americans United for      those violations harmed their proprietary interests as
        Separation of Church and State, Inc., 454 U.S. 464,       businesses competing with the Trump Organization.16 The
        471, 472 (1982); see also Summers v. Earth Island
        Inst., 555 U.S. 488, 492–93 (2009) (articulating that
                                                                  Fourth Circuit held, correctly in my view, that the
        Article III’s “Cases” and “Controversies” requirement     plaintiffs could not invoke the competitor standing
        is a “fundamental limitation” and is “founded in          doctrine to achieve Article III standing.17
        concern about the proper—and properly limited—role        15     In re Donald J. Trump, 928 F.3d 360, 363, 366 (4th
        of courts in a democratic society” (internal quotation           Cir. 2019).
        marks and citations omitted)).


                                                                  16     Id. at 363.

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          19
               Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 22 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

                                                                  21     In re U.S. Catholic Conference (USCC), 885 F.2d
                                                                         1020, 1029 (2d Cir. 1989); [JON (diss.), ALK,
                                                                         RJC]see also Ctr. for Reproductive Law & Policy v.
17     Id. at 377.                                                       Bush, 304 F.3d 183, 197 (2d Cir. 2002). [JMcL, PNL,
                                                                         SS]


Injury in fact. The competitor standing doctrine “relies on
                                                                  22     TrafficSchool, 653 F.3d at 826; see also Adams v.
economic logic to conclude that a plaintiff will likely
suffer an injury-in-fact when the government acts in a                   Watson, 10 F.3d 915, 922 (1st Cir. 1993) (noting that
way that increases competition or aids the plaintiff’s                   the Supreme Court’s competitor standing cases “are all
competitors.”18 The doctrine allows plaintiffs to proceed if             premised on a plaintiff’s status as a direct competitor”
                                                                         (emphasis in original)).
the economically logical cause and effect between a
government action and increased competition is strong
enough to support an inference of injury in fact to the
competitor, “even though empirical analysis might                 23     Sherley v. Sebelius, 610 F.3d 69, 73 (D.C. Cir. 2010);
conceivably have provided a higher level of certainty.”19                see also Inv. Co. Inst. v. F.D.I.C., 815 F.2d 1540, 1543
Of course, this doctrinal exception does not excuse the                  (D.C. Cir. 1987) (competitor standing satisfied when
plaintiff from satisfying all three Article III standing                 increased competition “ ‘plainly threatens’ economic
requirements; all it does is exempt the plaintiff from                   injury”).
showing an actual or imminent injury when the alleged
harm arises in a market context where the actual injury
may be difficult to demonstrate but is almost sure to             Taken in isolation, the phrase from Second Circuit
occur.20 It bears repeating that the plaintiffs here rely on      precedent—injury is shown if the plaintiff “competes in
the competitor standing doctrine because they cannot              the same arena”24—can be read to suggest that a minimal
show (and have not alleged) that they have suffered any           allegation of direct competition is sufficient. In light of
particularized injury caused by the violations they allege.       this seemingly low injury-in-fact bar, the majority opinion
18     Canadian Lumber, 517 F.3d at 1332 (citing Clinton v.       maintains that the plaintiffs have met this standard.25 I
       City of New York, 524 U.S. 417, 433 (1998)).               agree with the majority that our prior cases are capable of
                                                                  this broad reading, but after the Supreme Court’s decision
                                                                  in Already, LLC v. Nike, Inc.,26 and upon close
                                                                  examination of the kinds of cases that have applied the
19     Canadian Lumber, 517 F.3d at 1333.                         competitor standing doctrine, it is more than evident to
                                                                  me that the doctrine does not, and should not, reach this
                                                                  case.
                                                                  24     USCC, 885 F.2d at 1029.
20     See, e.g., El Paso Nat. Gas Co. v. F.E.R.C, 50 F.3d 23,
       27 (D.C. Cir. 1995); TrafficSchool.com, Inc. v. Edriver
       Inc., 653 F.3d 820, 825–26 (9th Cir. 2011).
                                                                  25     See Maj. Op. 18.

*21 Well-established precedent gives a competitor
standing plaintiff latitude to allege competitive injury, but
the competitive injury pleading exception, based as it is         26     568 U.S. 85 (2013).
on economic logic, cannot be universally applied to every
competitor. “[T]o establish an injury as a competitor a
plaintiff must show that he personally competes in the
same arena with the party to whom the government has              In Already, the plaintiff, a shoe company, sought to
bestowed the assertedly illegal benefit.”21 Other courts          challenge one of Nike’s trademarks even after Nike issued
have correctly indicated that the plaintiff must be a “direct     a broad covenant promising not to pursue trademark
competitor[ ].”22 The plaintiff must also show “an actual         claims against potentially infringing Already products and
or imminent increase in competition, which increase [the          any future similar products manufactured by Already.27
court] recognize[s] will almost certainly cause an injury in      The Court rejected the theory that Already had standing to
fact.”23                                                          challenge the validity of Nike’s trademark simply because
                                                                  it was Nike’s competitor: “Taken to its logical conclusion,
                                                                  the theory seems to be that a market participant is injured
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          20
               Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 23 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

for Article III purposes whenever a competitor benefits
from something allegedly unlawful—whether a
trademark, the awarding of a contract, a landlord-tenant
arrangement, or so on. We have never accepted such a              The plaintiffs’ claim in this case is very much like the
boundless theory of standing.”28                                  competitor standing claim in Already. Already and Nike
27
                                                                  were competitors (albeit mismatched in size) in the
       Id. at 88–89.
                                                                  athletic-shoe market.33 Already’s theory of competitive
                                                                  standing was that Nike’s allegedly invalid trademark
                                                                  deterred investment in Already and thus improperly
28     Id. at 99.                                                 chilled competition in that market. In this case, the
                                                                  plaintiffs claim similarly that the President’s alleged
                                                                  constitutional violations are unlawfully skewing the
                                                                  competitive environment to his advantage.
Already’s theory of competitive injury was that the               33     Id. at 88.
continued existence of Nike’s allegedly unlawful mark,
notwithstanding Nike’s covenant with Already, deterred
investment in its company, thereby placing Already at a
competitive disadvantage.29 Already argued that a large           The majority distinguishes Already on the basis that the
company like Nike used its allegedly invalid trademark to         plaintiffs here compete with the Trump-owned properties
“bully small innovators” and that Nike’s broad covenant           for identical consumers.34 But that is the wrong inquiry,
not to sue could not “eradicate” the market effect of a           and in any case does not distinguish this case from
“registered but invalid mark.”30 Thus Already’s theory of         Already. Already and Nike competed for at least some
competitor standing did not turn on whether Already               identical consumers, “in the same arena”;35 otherwise,
planned to create a shoe to compete with a particular Nike        there would have been no competitor issue in the case.
shoe not covered by the covenant not to sue,31 but was            Competitors, by definition, are always seeking to attract
instead a broader claim about competitive injury.                 buyers who want the same goods or services. It is
Already’s allegations of Nike’s intimidation tactics, if          necessary rather to ask whether that competition is such
true, would have had a negative competitive impact on             that the harm will likely occur, as a matter of economic
Already’s business. Nike’s allegedly unlawful conduct, in         logic, from the violation of law alleged. Here, there is no
other words, would have placed Already on an unlevel              logical connection between the President’s alleged receipt
playing field.                                                    of emoluments and the competitive success of the Trump-
29     Id. at 97–99; see also Br. for Petitioner, Already, LLC    owned businesses. With or without the President’s receipt
       v. Nike, Inc., 568 U.S. 85 (2013) (No. 11-982), 2012       of “emoluments,” there are myriad reasons why a non-
       WL 3613367 at *33–34.                                      Trump establishment would face the same competition.
                                                                  34     Maj. Op. 20–21.

30     Already, 568 U.S. at 99, 98.
                                                                  35     USCC, 885 F.2d at 1029.

31     See Maj. Op. 20–21.
                                                                  Moreover, it cannot be the case that, every time a
                                                                  competitor achieves some benefit through allegedly
*22 In rejecting Already’s claim that this type of                unlawful conduct that has no direct relationship to
competitive injury was sufficient to establish Article III        competition, competing businesses have standing to
standing, the Supreme Court was quite clear that such a           challenge that unlawful action simply by virtue of their
“boundless theory” of competitor standing is unacceptable         status as a direct competitor.36 Any number of potential
under Article III.32 Not every competitive injury—even            illegal actions by a business could cause its rivals to face
though a competitor’s allegedly unlawful actions may in           stiffer competition without giving rise to Article III
fact skew the competitive field to the plaintiff’s                standing. Take the example of an owner of a high-end
disadvantage—gives a competitor standing to challenge             restaurant in a competitive marketplace who fraudulently
that action.                                                      applies for and receives a bank loan from an FDIC-
                                                                  insured bank, or fraudulently applies for and receives a
32     Already, 568 U.S. at 99.                                   large tax refund. The restaurant’s illegally obtained funds

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       21
               Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 24 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

might allow it to achieve a market benefit available to no        would necessarily harm the plaintiff’s competitive
other competitor: the restaurant is able to hire a superior       opportunities, then an unlawful edge to a competitor
chef and undercut competitors on menu pricing. As a               logically connects to that violation.41
result, that restaurant’s law-abiding competitors find            39     Lujan, 504 U.S. at 560 (emphasis added) (internal
themselves facing increased competition. But do the                      quotation marks omitted).
restaurant’s competitors have competitor standing to hold
the restaurant liable for its unlawful action simply because
they “compete[ ] in the same arena”?37 As the Supreme
                                                                  40     See Int’l Bhd. of Teamsters v. U.S. Dep’t of Transp.,
Court made clear in Already, the answer is no. The
economic logic necessary for competitor standing is                      724 F.3d 206, 212 (D.C. Cir. 2013) (finding that
                                                                         causation and redressability are “easily satisfied” in a
measured between the violation and the competitive harm,
                                                                         competitor standing case); New World Radio, Inc. v.
and in the hiring of the chef that economic logic is non-                F.C.C., 294 F.3d 164, 172 (D.C. Cir. 2002) (noting
existent. Such is the situation here. The mere fact of                   that, in “garden variety competitor standing cases” the
competition is insufficient. Otherwise, courts would have                “chain of causation” is “firmly rooted in the basic law
to entertain every claim by a competitor in which the                    of economics” (internal quotation marks omitted)).
defendant received some unlawful benefit—a benefit
unrelated to competition—simply because that benefit
could have an effect on competition.
                                                                  41     See Sherley, 610 F.3d at 72 (competitive injury caused
36     See In re Donald J. Trump, 928 F.3d at 377 (“At                   when “agencies lift regulatory restriction on [the
       bottom, the [plaintiffs’] are left to rest on the theory          plaintiff’s] competitors or otherwise allow increased
       that so long as a plaintiff competes in the same market           competition against them” (internal citation and
       as a defendant and the defendant enjoys an unlawful               quotation marks omitted)).
       advantage, the requirements for Article III standing are
       met.”).

                                                                  But, again, this case is no ordinary competitor standing
                                                                  case. The Emoluments Clauses do not regulate business
37     USCC, 885 F.2d at 1029.                                    or market activity as business or market activity, nor
                                                                  would their violation as a general matter be expected to
                                                                  affect competition.42 Conventional competitor standing
*23 All of this leads me to question the expansive scope          cases do not present difficult traceability questions
of our circuit’s earlier precedent. To say that all a             precisely because the allegedly unlawful action is directed
competitive injury requires is a showing that the plaintiff       at markets or market behavior, and thus the connection
“competes in the same arena” conflicts with Already’s             between a market-affecting action and a market effect is
admonition that a market participant has not suffered             tight. The Emoluments Clauses were never intended to
constitutionally significant injury “whenever a competitor        regulate market behavior, and thus economic logic is
benefits from something allegedly unlawful.”38 Our                absent.
formulation of this standing theory needs to be construed         42     See infra Part II.
in light of the Supreme Court’s limitations in Already. At
any rate, even if our precedents required us to conclude
that plaintiffs sufficiently alleged a competitive injury in
                                                                  The recognition that traffic increased at Trump-owned
fact, I have little doubt that they fail to satisfy the
                                                                  establishments following President Trump’s election is
remaining, indispensable Article III requirements of
                                                                  not enough to show traceability. The plaintiffs must
traceability and redressability.
                                                                  allege, beyond pure speculation, that the unlawful
38     Already, 568 U.S. at 99.                                   acceptance of emoluments from foreign and state
                                                                  government officials—not just the popularity of Trump-
                                                                  owned establishments for a myriad of reasons—is causing
Traceability. For there to be Article III standing, the           the plaintiffs’ lost opportunity to compete on equal
plaintiffs must plausibly allege that their injury is “fairly     footing.43 The plaintiffs have not plausibly alleged that the
traceable to the challenged action of the defendant.”39           desire to confer a relatively modest44 financial benefit on
Under the competitor-standing doctrine, courts have               the President is the driving force behind increased
typically found that traceability flows readily from a            competition.45 And this must be plausibly alleged because
competitive injury.40 In these cases causation logically          it stands to reason that diplomats who patronize high-end
follows given the nature of the violation: if the violation       hotels and restaurants do not make their choices solely

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           22
               Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 25 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

based on profit distribution, but as people with wide-                         before the court, undermining a finding of causation.”
ranging tastes and varying interests. The plaintiffs’ and                      (emphasis in original) (citing Clapper, 568 U.S. at
the President’s establishments exist in a virtual sea of                       413)).
luxury hotels and restaurants46 in which many different
factors influence decision making and freely affect
competition. There are simply too many variables at play
                                                                        46     The plaintiffs’ establishments, it should be noted,
(name recognition, boasting rights, better food, better
                                                                               represent only a few of the many upscale restaurants
service, more comfortable beds, reputation for quality,
                                                                               and hotels located in New York City and Washington,
location close to the seats of power, to name a few)47 to                      D.C. By a rough count, there are approximately 115
allow the plaintiffs to rest solely on the bare assertion that                 five-star hotels in New York City and 47 in
the President’s acceptance of emoluments has caused                            Washington D.C.. See Five Star Alliance,
them competitive injury.                                                       https://www.fivestaralliance.com. And when this
43     In Schulz v. Williams, we held that traceability was                    lawsuit was filed in 2017, there were 77 Michelin star
       satisfied as long as the challenged action (a district                  restaurants in New York City and 12 in Washington
       court injunction, in that case) “could have caused [the                 D.C. See Michelin Guide 2017: New York’s Best
       plaintiffs’] injury.” 44 F.3d 48, 53 (2d Cir. 1994). But                Restaurants,               Michelin               Travel,
       the bar is not as low, see Maj. Op. at 24, as this isolated             https://travelguide.michelin.com/reportage/michelin-
       language suggests. In Schulz, there was no speculation                  guide-2017-new-yorks-best-restaurants;          Michelin
       that the district court’s injunction caused the plaintiffs’             Guide Washington 2017: 12 Restaurants Earn Stars,
       alleged electoral injury because there was no other                     Michelin                                          Travel,
       action to which the asserted injury could have been                     https://travelguide.michelin.com/north-america/united-
       traced. Schulz does not stand for the proposition that                  states/districtcolumbia/washington-
       any action that theoretically “could have” caused the                   dc/reportage/michelin-guide-washington-2017.        This
       plaintiffs’ injury will suffice. At this stage, the plaintiffs          count does not include the numerous high-end
       must allege a plausible causal route, not merely a                      restaurants—like the ROC United restaurants Craft,
       possible one.                                                           Riverpark, Casolare Ristorante, and Zaytinya—that are
                                                                               not Michelin-starred. None of these other
                                                                               establishments have joined in this lawsuit to account for
                                                                               any possible competitive deprivation.
44     The Trump Organization claims it donated
       approximately $150,000 in profit from foreign-
       government business to the U.S. Treasury in 2016 and             47
       approximately $191,000 in 2017 to offset financial                      See In re Donald J. Trump, 928 F.3d at 376 (“And,
       gains to the President. Rebecca Ballhaus, Trump                         even if government officials were patronizing the
       Organization Details Level of Profits from Foreign                      [Trump International] Hotel to curry the President’s
       Governments, Wall St. J., Feb. 25, 2019,                                favor, there is no reason to conclude that they would
       https://www.wsj.com/articles/trump-organization-                        cease doing so were the President enjoined from
       details-level-of-profitsfrom-foreign-governments-                       receiving income from the Hotel. After all, the Hotel
       11551116974. This is an infinitesimal amount in                         would still be publicly associated with the President,
       relation to the President’s reported net worth of $3                    would still bear his name, and would still financially
       billion in 2019. Shahien Nasiripour & Caleb Melby,                      benefit members of his family. In short, the link
       Trump’s Net Worth Rises to $3 Billion Despite Business                  between government officials’ patronage of the Hotel
       Setbacks,       Bloomberg,       June     12,     2019,                 and the Hotel’s payment of profits or dividends to the
       https://www.bloomberg.com/news/articles/2019-06-                        President himself is simply too attenuated.”).
       12/trump-s-net-worth-rises-to-3-billion-despite-
       business-setbacks. Of course, these specific amounts
       remain untested and unconfirmed.                                 *24 On this point, the majority criticizes the district court
                                                                        for an error it did not make: requiring the plaintiffs to
                                                                        “dispel alternative possible explanations” for their
45     See In re Donald J. Trump, 928 F.3d at 375 (“To begin,           asserted injury.48 Of course, the majority is correct that a
       the District and Maryland’s theory of proprietary harm           plaintiff need not disprove alternative causal routes, but
       hinges on the conclusion that government customers               the district court required of the plaintiffs no such thing.
       are patronizing the Hotel because the Hotel distributes          The district court instead listed factors that may influence
       profits or dividendsto the President, rather than due to         whether a diplomatic patron will or will not frequent a
       any of the Hotel’s other characteristics. Such a                 Trump-owned property—“service, quality, location, price,
       conclusion, however, requires speculation into the               and other factors related to individual preference”49—to
       subjective motives of independent actors who are not             illustrate why the causal chain in this case is speculative.

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 23
               Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 26 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

48     Maj. Op. 22–23.                                               53      Appellants’ Br. 38 (“Believe me, all the delegations
                                                                             will go there.”) (“Why wouldn’t I stay at his hotel
                                                                             blocks from the White House, so I can tell the new
                                                                             president, ‘I love your new hotel!’ ”).
49     Citizens for Responsibility & Ethics in Washington v.
       Trump, 276 F. Supp. 3d 174, 185–86 (S.D.N.Y. 2017).
                                                                     54      Appellants’ Reply Br. 12 (quoting Jonathan O’Connell
                                                                             & Mary Jordan, For foreign diplomats, Trump hotel is
That the plaintiffs are not required to disprove alternative                 place to be, Wash. Post, Nov. 18, 2016).
causation does not cure that they failed to plausibly allege
any causal chain. I agree with the majority that
“allegations of fact must plausibly support a ‘substantial
                                                                     55      In my view, this is the case even after we accept the
likelihood’ that the plaintiff’s injury was the consequence
of the defendant’s allegedly unlawful actions.”50 A review                   plaintiffs’ (highly debatable) broad definition of
                                                                             emoluments.
of the complaint, however, reveals few (if any) specific
allegations that diplomatic patrons are motivated by the
desire to confer emoluments on the President.51 The most
that is plausibly alleged is that Trump-owned properties             Even if a government official were actually motivated to
attract diplomatic clientele, and that the President has             “enrich[ ]”56 the President by staying at a Trump-owned
publicly sought and encouraged such patronage.52 But                 hotel, the plaintiffs must plausibly allege that it is the
these allegations fall short of plausibly alleging (or               acceptance of emoluments that is unlawfully distorting
permitting a reasonably plausible inference) that increased          competition. The plaintiffs must affirmatively allege that
competition is caused by the President’s acceptance of               conferring a direct benefit on the President makes a
emoluments.                                                          material difference when placed alongside all of the other
50
                                                                     reasons for patronizing Trump properties. Without
       Maj. Op. 22 (quoting Simon v. Eastern Ky. Welfare
       Rights Org., 426 U.S. 26, 45 (1974)).
                                                                     allegations to that effect, the causal chain remains too
                                                                     speculative. To be sure, the plaintiffs need not disprove
                                                                     all alternative causal routes, but the plaintiffs still remain
                                                                     obligated to plead a casual chain that rises above
51     And, as the Fourth Circuit points out, “there is a distinct   speculation.57 This they have not done.
       possibility ... that certain government officials might       56      Maj. Op. 19, 21.
       avoid patronizing the [Trump International] Hotel
       because of the President’s association with it.”In re
       Donald J. Trump, 2019 928 F.3d at 376.
                                                                     57      Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 44
                                                                             (1976) (“[U]nadorned speculation will not suffice to
52     Compl. ¶¶ 56, 58–87, 109, 196–97, 199–203, 206–11,                    invoke the federal judicial power.”).
       230–33.

                                                                     *25Redressability. Finally, the plaintiffs must show that it
The plaintiffs rely on a Washington Post article in which            is “likely ... that the injury will be redressed by a
diplomats are quoted stating that they and their colleagues          favorable decision.”58 Like traceability, redressability
will favor Trump-owned properties.53 None of these                   frequently follows closely on the heels of a competitive
statements reveal a specific motivation to confer a                  injury in fact, but it is still a distinct component of Article
financial benefit on President Trump. They indicate                  III standing and must be plausibly alleged.
nothing more than that the primary motivator is Trump-               58      Lujan, 504 U.S. at 561 (internal quotation marks
brand loyalty. The plaintiffs’ strongest argument cites a                    omitted).
line from that same article: “In interviews with a dozen
diplomats ... some said spending money at Trump’s hotel
is an easy, friendly gesture to the new president.”54 This           Wholly absent from the complaint are any plausible, non-
allegation is too scant to satisfy plaintiffs’ burden to             conclusory allegations that the sought-after remedy will
affirmatively plead that their competitive injury is                 lessen the plaintiffs’ competitive injury.59 At the point in
traceable to the President’s acceptance of emoluments.55             the complaint at which the reader might expect to be told
                                                                     how the remedy sought would redress the competitive
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            24
              Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 27 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

injury, the reader is left empty-handed. The plaintiffs            patrons to book at other establishments. To the contrary,
simply request that the court issue a declaratory judgment         as the former national-security officials point out, officials
that broadly defines the Emoluments Clauses as the                 are likely to continue to seek “every advantage”—and
plaintiffs would like,60 and ask for “[i]njunctive relief,         continue to book at Trump-owned properties.
enjoining [the President] from violating the Foreign and           63      See Appellants’ Reply Br. 12–13 (citing Br. of Former
Domestic Emoluments Clauses, as construed by this                          Nat’l Sec. Officials 21).
Court, and requiring [the President] to release financial
records sufficient to confirm that [he] is not engaging in
any further transactions that would violate the
                                                                   64      Br. of Former Nat’l Sec. Officials 21.
Emoluments Clauses.”61 As for how this relief will
remedy the plaintiffs’ competitive injury, the complaint
only asserts in conclusory fashion that “the declaratory
and injunctive relief ... would provide a remedy for the           *26 It is evident that the complaint fails to adequately
many injuries described above.”62                                  plead redressability because it is virtually impossible to
59     Iqbal, 556 U.S. at 678.                                     plausibly connect the purported cause of the plaintiffs’
                                                                   alleged harm to the remedy they claim to seek (but have
                                                                   not specified in the complaint)—an improved competitive
                                                                   environment. Even if “the mere possibility that customers
60     The plaintiffs request, among other things, that            might continue to favor the defendant’s product or service
       “Emolument ... of any kind whatever” under the              after a court enjoins the violation does not defeat Article
       Foreign Emoluments Clause be defined to “cover              III standing,”65 plaintiffs here have not particularized any
       anything of value,” and “any other Emolument” in the
       Domestic Emoluments Clause be defined to encompass
                                                                   causal connection between the alleged violation of the
       “monetary and non-monetary payments or transactions,        Emoluments Clauses and their market disadvantage.
       transactions granting special treatment, and transactions   When plaintiffs come before a court unable to specify
       above marginal cost ....” They ask the court to declare     how the relief they seek will redress their injury, “one
       that the President’s conduct violates both provisions.      must wonder why they came to the court for relief in the
       See Compl. VI(a).                                           first place.”66 In any event, the fact that the plaintiffs
                                                                   plainly fail to do so in the complaint is telling and is itself
                                                                   sufficient to defeat standing.
61                                                                 65      Maj. Op. 42.
       Compl. VI(b). One suspects that obtaining the
       President’s financial records may be the true reason for
       this lawsuit.

                                                                   66      In re Donald J. Trump, 928 F.3d at 377.

62     Compl. ¶¶ 239; 243; see also Compl. ¶ 242.



It comes as no surprise that the pleadings are insufficient
as to redressability because they do not connect the relief
requested to any effect on competition. The amicus brief
by former national-security officials, relied upon by the                                         II.
plaintiffs,63 cuts in the opposite direction from the
argument that the plaintiffs use it to support. The brief
                                                                   As I have already noted, that the application of the
highlights the plaintiffs’ redressability problem, pointing
                                                                   competitor standing doctrine in this case will not satisfy
out the obvious: “our adversaries and even our allies seek
                                                                   the requirements of Article III standing is not surprising
every advantage that is available on the international
                                                                   given the absence of economic logic between the
stage.”64 The various articles and statements cited by the
                                                                   violation alleged (the transgression of the Emoluments
plaintiffs demonstrate that diplomats choose to patronize
                                                                   Clauses) and harm to the plaintiffs (competitive
Trump-owned properties for a variety of reasons—and
                                                                   disadvantage). The nature of the cases in this area merits
most likely several reasons at the same time. None of
                                                                   further elaboration. Only in certain categories has the
them single out the conferral of emoluments. But, more to
                                                                   economic logic been tight enough for courts to permit
the point, there is no allegation that removing any one of
                                                                   competitor-plaintiffs to shortcut the usual requirement of
the many possible incentives would cause diplomatic
               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           25
               Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 28 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

pleading injury in fact, traceability, and redressability          70     Canadian Lumber, 517 F.3d at 1332.
with particularity. These cases fall generally into three
categories: agency cases, election cases, and unfair
competition cases. It is only within these three categories
that the cases relied upon by the plaintiffs (and the              71     Sherley, 610 F.3d at 73.
majority) to support their competitive standing theory can
be found. In each of these three categories, the challenged
governmental action or non-action is directed at parties in
                                                                   *27 In the agency context, where the government
their capacity as a market player. This emoluments case,
                                                                   regulators are effectively choosing winners and losers in
by contrast, fits into none of these three categories, and it
                                                                   the marketplaces that they regulate, affording the plaintiff
is not analogous to any of them.
                                                                   the presumption of injury, traceability, and redressability
Agency cases. The competitor standing doctrine                     makes sense. There is no doubt, for example, that when
                                                                   the government allows a commercial bank to operate in a
originated with agency cases. The first of these cases
                                                                   sector previously occupied only by investment firms,72 the
before the Supreme Court, Investment Company Institute
                                                                   investment firms will suffer negative competitive effects
v. Camp, involved banking regulations that allowed new
                                                                   because more actors occupy the field. In these cases, the
institutions to enter certain financial sectors.67
                                                                   challenged government action is directed at a particular
67     See Inv. Co. Inst. v. Camp, 401 U.S. 617, 620 (1970)        marketplace with the aim of regulating one or more of the
       (investment companies had standing to challenge the         players in that market in some way. The government’s
       regulation of national banks); Clarke v. Secs. Indus.
                                                                   decision to act in a way that gives a boost to some players
       Ass’n, 479 U.S. 388, 403 (1987) (competitor brokerage
       trade association had standing to sue over banking          in that market or allows a new player to enter it, will, as a
       regulations); Nat. Credit Union Admin. v. First Nat.        matter of economic logic, be to the detriment of others.
       Bank & Trust Co., 522 U.S. 479, 488 (1998) (banks and       72     See, e.g., Camp, 401 U.S. at 620.
       bankers association had standing to sue over credit
       union regulations).

                                                                   Election cases. Competitor standing cases in the Second
                                                                   Circuit have arisen in the election context. In Fulani v.
Following that decision, competitor standing cases
premised on a challenge to agency action have become               League of Women Voters Education Fund, the plaintiff, a
common.68 In Adams v. Watson, the First Circuit held that          presidential candidate, alleged that the League of Women
                                                                   Voters violated its tax-exempt status by hosting a primary
out-of-state milk producers had competitive standing to
                                                                   debate that imposed certain admission requirements on
challenge state dairy regulations.69 In Canadian Lumber
                                                                   the debate candidates, thereby causing the plaintiff-
Trade Alliance v. United States, the Federal Circuit
                                                                   candidate a competitive injury when she was excluded
determined that Canadian wheat producers could employ
competitor standing to challenge United States customs             from the debate.73 We held that she had competitor
regulations designed to aid American wheat producers.70            standing to challenge the League’s tax-exempt status.74
                                                                   The plaintiff in Fulani alleged that a law (aimed at
The D.C. Circuit, in Sherley v. Sebelius, held that adult
                                                                   preventing political abuse of an organization’s tax-exempt
stem cell researchers had competitive standing to
                                                                   status in the political marketplace) caused a competitive
challenge new regulations authorizing the National
Institutes of Health to fund embryonic stem cell                   injury to her political candidacy which plainly would be
research.71 I could go on.                                         redressed if she were permitted to debate. Her injury and
                                                                   its causation and redressability were self-evident as a
68     Some cases in this category could fall under the broader    matter of logic.
       heading of “governmental action.” See Clinton v. City
                                                                   73     Fulani v. League of Women Voters Educ. Fund, 882
       of New York, 524 U.S. 417, 432–33 (1998) (farmers’
       cooperative had competitor standing to challenge the               F.2d 621, 624 (2d Cir. 1989). [EVG, RJC, LWP]
       President’s line item veto of a bill provision that would
       have benefitted the cooperative).
                                                                   74     Id. at 626.

69     Adams, 10 F.3d at 920, 925.
                                                                   Likewise, Schulz v. Williams involved an action by the
                                                                   Libertarian Party to enjoin the operation of a New York
                                                                   election law that had blocked its candidates from getting
               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          26
               Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 29 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

on the state ballot.75 The district judge granted the
Libertarian Party an injunction. The competitor-intervenor        80     See, e.g., NicSand, Inc. v. 3M Co., 507 F.3d 442, 449
Conservative Party appealed on the basis that the district               (6th Cir. 2007) (en banc) (recognizing Article III
court’s injunction improperly placed Libertarian                         standing for a plaintiff allegedly injured by a
candidates on the ballot and thereby siphoned votes away                 competitor’s antitrust violations). The plaintiffs suggest
from it.76 We held that the intervenor-Conservative Party                that standing for competitors in these cases supports
had standing to challenge the election law ruling that had               their broad proposition that “courts have upheld Article
allegedly caused it an electoral injury.77                               III standing when the illegal acts of private parties
                                                                         increase or distorted competition against a plaintiff”
75     Schulz, 44 F.3d at 51–52.                                         and evinces the doctrine’s application in “many other
                                                                         contexts.” Appellants’ Br. 28–29. But the plaintiffs
                                                                         miss the thread that ties all three categories of cases
                                                                         together: economic logic. The same economic logic that
76     Id. at 52–53.                                                     connects agency, election, and unfair competition
                                                                         competitor standing cases is absent in this case.


77     Id. at 53.
                                                                  81     Id. at 824.


Finally, in In re U.S. Catholic Conference, pro-choice
advocates had competitive standing to challenge the tax-          82     Id. at 825.
exempt status of the Catholic Church on the grounds that
the Catholic Church had unlawfully engaged in partisan
activities by campaigning for pro-life causes.78 By logic
                                                                  *28 * * *
parallel to the agency cases, in each election case the
competitor-plaintiff sought to challenge election-related
                                                                  These are the three broad categories of cases in which
action that allegedly had an obvious and direct negative
                                                                  courts have extended to plaintiffs a presumption of
impact on the plaintiffs’ own political activities.
                                                                  competitive injury based on common-sense market logic.
78     USCC, 885 F.2d at 1022.                                    The cases in each of these three categories deal with
                                                                  challenged regulations, laws, and actions that were
                                                                  directed at market players in their role as market players,
Unfair competition cases. The third context in which the          which is the key determinant that may warrant utilization
competitor standing doctrine has arisen is in unfair              of the competitor standing exception. These cases stand
competition claims.79 Courts routinely recognize                  for the proposition that competitive injury in fact, together
constitutional standing for competitors seeking to redress        with causation and redressability, can be presumed when
antitrust injury.80 Suits by competitors brought under the        the plaintiff can point to some government action or
Lanham Act are also commonly allowed based on                     inaction that directly regulates the conduct of a market
competitor standing. In TrafficSchool.com, Inc. v.                player operating in the same market. In other words,
Edriver, Inc., both parties ran online traffic-school             plaintiffs in these cases were afforded competitor standing
courses in the same market. The plaintiff alleged that the        when they asserted a competitive injury as a result of an
defendant had engaged in false advertising in violation of        unlawful activity that was itself directly related to, and
Lanham Act and state unfair competition laws—a                    intended to regulate, the commercial or political
violation, unlike that here, that directly relates to             marketplace.
competition.81 The Ninth Circuit determined the
competitor-plaintiff had standing because they were direct        The case before us is markedly different. The competitor
competitors and “[s]ales gained by one are thus likely to         standing suit against the President has little in common
come at the other’s expense.”82 This case exemplifies             with these three categories of cases. Even accepting the
those cases in which, as a matter of economic logic, a            plaintiffs’ broad construction of the Emoluments Clauses,
competitor had standing to challenge a rival’s                    the Clauses were never designed to, and nor do they,
noncompliance with laws plainly designed to regulate              directly regulate the marketplace or the market player as it
their competition in the common marketplace.                      functions in the marketplace. The Emoluments Clauses
79
                                                                  have never been characterized as market-oriented, no case
       See TrafficSchool, 653 F.3d at 825–26.
                                                                  has ever stretched the competitor standing exception this
                                                                  far, and, as is evident from the Supreme Court’s decision
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            27
              Case 1:18-cv-09433-LGS Document 75 Filed 09/13/19 Page 30 of 30


Citizens for Responsibility and Ethics in Washington, Restaurant..., --- F.3d ---- (2019)
2019 WL 4383205

in Already, such a stretch goes further than the
competitor-standing pleading exception can bear.
                                                                  All Citations
In sum, because the plaintiffs lack standing to challenge
the President’s alleged acceptance of emoluments under            --- F.3d ----, 2019 WL 4383205
either traditional standing principles or the competitor
standing doctrine, I respectfully dissent.
End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           28
